                Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 1 of 40

                                                                                                            US010096000B2

(12) United States Patent                                                               (10) Patent No.: US 10 ,096 ,000 B2
       Joao                                                                             (45) Date of Patent:                      * Oct. 9 , 2018
(54 ) APPARATUS AND METHOD FOR
       PROVIDING JOB SEARCHING SERVICES ,
                                                                                 (58 ) Field of Classification Search
                                                                                          CPC ............ GO6Q 10 / 1057 ; G06Q 10 /0615 ; G06F
       RECRUITMENT SERVICES AND /OR                                                                                                    17/30389
       RECRUITMENT- RELATED SERVICES                                                      See application file for complete search history.
( 71) Applicant: Raymond Anthony Joao, Yonkers , NY
                 (US )                                                           (56)                        References Cited
(72 ) Inventor : Raymond Anthony Joao , Yonkers, NY                                                      U .S. PATENT DOCUMENTS
                 (US )                                                                   5 ,884 ,272 A * 3/ 1999 Walker .............. G06Q 30 /0615
                                                                                                                                              379 /93 . 12
(73) Assignee: GTJ
               (US)
                    VENTURES , LLC , Yonkers , NY                                        6 ,266,659 B1 * 7 /2001 Nadkarni .......... GO6F 17705/30389
                                                                                                                                                 /7 . 14
                    Subject to any disclaimer, the term of this                                                 (Continued )
( * ) Notice :
                    patent is extended or adjusted under 35                      Primary Examiner — Jean M Corrielus
                    U . S . C . 154(b ) by 0 days .                              (74 ) Attorney, Agent, or Firm — Raymond A . Joao , Esq .
                    This patent is subject to a terminal dis
                    claimer .                                                    (57 )                 ABSTRACT
(21) Appl. No.: 15 /669,920                                                      An apparatus, including amemory which stores work sched
                                                                                 ule information or scheduling information for an employer,
( 22) Filed :       Aug . 5, 2017                                                hiring entity , individual, independent contractor, temporary
                                                                                 worker, or freelancer; a receiver which receives a first
(65)                  Prior Publication Data                                     request to obtain work schedule information or scheduling
       US 2017/0337519 A1 Nov. 23, 2017                                          information for the employer, hiring entity , individual, inde
                Related U .S . Application Data                                  pendent contractor, temporary worker, or freelancer , and the
                                                                                 first request is received from a first communication device ;
(63) Continuation of application No . 14 /839, 946 , filed on                    a processing device , specially programmed for processing
       Aug. 29, 2015 , now Pat . No. 9,760 ,864, which is a                       information contained in the first request , generates a first
                          (Continued )                                           message containing the work schedule or scheduling infor
                                                                                 mation for the employer, hiring entity , individual, indepen
(51) Int. Ci.                                                                    dent contractor, temporary worker, or freelancer ; and a
       G06F 1730                ( 2006 . 01)                                     transmitter for transmitting the first message to the first
       G060 10 / 10             (2012 .01)                                       communication device or to a second communication
       G060 30 / 02             ( 2012.01)                                       device . The apparatus processes information in a second
       G060 10 / 06             ( 2012 .01 )                                     request. Information contained in the second request is
(52 ) CPC
      U .S. CI .                                                                 based on the work schedule information or the scheduling
            ... G06Q 10/ 1053 (2013.01); G06Q 10/06311 information contained in the first message.
                           (2013.01); G06Q 10 / 10 (2013.01);
                          (Continued )                                                              20 Claims, 16 Drawing Sheets

                                                          START - - 300
                                                     ACCESS CENTRAL               301
                                                  PROCESSING COMPUTER

                                                        ENTER DATA
                                                   AND /OR INFORMATION
                                                                             L - 302
                                                     SELECT SPECIFIC         - 303
                                                      OR GENERIC
                                                      INFORMATION
                                                                     304
                                                           IS
                                                        SPECIFIC            NO
                                                      INFORMATION
                                                       SELECTED ?
                                                              YES      305                         306
                                                     PROCEED WITH                   PROCEED WITH
                                                  SPECIFIC INFORMATION           GENERIC INFORMATION

                                                                   ENTER RECRUITMENT
                                                                           SEARCH

                                                                    PERFORM SEARCH          1308
                                                                    QUERY DATABASE
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 2 of 40


                                                    US 10 ,096 , 000 B2
                                                              Page 2

              Related U . S . Application Data                                        (2013 .01 ); YIOS 707/99935 (2013 .01 ); YIOS
       continuation of application No. 12 /315 , 124 , filed on                              707/ 99944 (2013 .01) ; YIOS 707 /99945
      Nov . 29 , 2008 , now Pat. No . 9, 152 ,943 , which is a                                (2013.01 ); YIOS 707/ 99948 (2013.01)
      continuation of application No . 10 /691,796 , filed on      (56 )                     References Cited
      Oct. 23 , 2003 , now Pat . No. 7 ,490 ,086 , which is a
      continuation of application No. 09/612 ,528 , filed on                          U .S . PATENT DOCUMENTS
      Jul. 7 , 2000 , now Pat. No . 6 ,662, 194 .                          6 ,370 ,510 B1 * 4 /2002 McGovern ............. GO6Q 10 / 10
                                                                                                                                  705 /321
(60 ) Provisional application No . 60 / 146 ,776 , filed on Jul.           6 ,457 ,005 B1 * 9 /2002 Torrey ................. G06Q 10 /02
      31 , 1999 .                                                          7 ,305, 347 B1 * 12 /2007 Joao ................... GO6Q 10 /1057
(52) ???
     U .S. CI.                                                                                                                      705/ 35
           .           G06Q 10 / 105 (2013 .01 ); G06Q 30 /02          2002 /0120532 A1 * 8 /2002 McGovern ............. G06Q 10 / 10
                                                                                                                                   705 /321
                    ( 2013 .01); YO2P 90 /86 (2015 . 11 ); Y1OS
                      707/99933 (2013 .01 ); YIOS 707/ 99934       * cited by examiner
 Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 3 of 40


 atent                 Oct. 9 , 2018                        Sheet 1 of 16                      US 10 ,096 ,000 B2




                           30


     EMPLOYERCMPUTER                 EMPLOYERCMPUTER                         EMPLOYRCOMPUTER
                                 CENTRALPROCESINGCOMPUTER                                          1
                                                                                                   .
                                                                                                   FIG



20




     INDVUALCOMPUTER                 INDVUALCOMPUTER                        INDVUALCOMPUTER          100
       Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 4 of 40


U . S . Patent                Oct. 9, 2018                    Sheet 2 of 16                     US 10, 096 ,000 B2




       10D                              10E                                         10F




      10C
            UINSPEURTDEVICE
                                       10A
                                              DISPLAYDEVICE
                                                                              10G
                                                                                     TRANSMIE
                ROM                              CPU
                                                                                    RECIVER            FIG
                                                                                                       .
                                                                                                       2


                                      101
       L10B                                                                   10H


               RAM                           OUTP DEVICE                             DATBSE
  Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 5 of 40




US Patent susan sm s mes
  atent                      Oct. 9 , 2018                    Sheet 3 of 16                       US 10 .096 ,000 B2




                                        20E                                          20F




  200
          IUNSPEURT DEVICE                    DISPLAYDEVICE
                                                                              200
                                                                                     TRANSMITER
                                      20A
                                      |



             ROM                                CPU
                                                                                       RECIVR            3
                                                                                                         .
                                                                                                         FIG


    208                               201
                                      |                                       120H
              RAM                             OUTPUTDEVICE                             DATBSE
 Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 6 of 40


 atent                    Oct. 9 , 2018                      Sheet 4 of 16                      US 10 ,096 ,000 B2




 30D                                 30E                                           30F




30C
       IUNSPEURT DEVICE
                                   30A
                                            DISPLAY DEVICE
                                                                             30G
                                                                             -
                                                                                    TRANSMIEH
          ROM                                  CPU
                                                                                    RECIVR             4
                                                                                                       .
                                                                                                       FIG


 30B                               301                                       30H


          RAM                              OUTP DEVICE                              DATBSE               30
       Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 7 of 40


U . S . Patent       Oct. 9 , 2018           Sheet 5 of 16      US 10 ,096 ,000 B2


                      START          - 200

                 ACCESS CENTRAL                     201
           PROCESSING COMPUTER
             ENTER DATA AND /OR L202
                  INFORMATION

                 SELECT SPECIFIC                   203
                   OR GENERIC
                  INFORMATION

                        IS
                                      204
                    SPECIFIC                  NO
                  INFORMATION
                   SELECTED ?

                             YES        205                           206
                 PROCEED WITH                          PROCEED WITH
           SPECIFIC INFORMATION                    GENERIC INFORMATION

                                   ENTER JOB SEARCH

                                   PERFORM SEARCH /           1208
                                     QUERY DATABASE



       FIG.5A                                 0
   Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 8 of 40




us.Patent on see me out
   atent       Oct. 9 , 2018         Sheet 6 of 16          US 10 ,096 ,000 B2




           PROVIDE SEARCH 1209
              REPORT TO
              INDIVIDUAL
                                     210

        RECEIVE INDIVIDUAL ' S
              RESPONSE
                                                                    212
                               211
                   IS
              INDIVIDUAL              NO               RECORD
                                                     DATA AND /OR
             INTERESTED ?                            INFORMATION

                        YES          214                            213
                                                        STOP
         PROCEED WITH JOB
           SEARCH PROCESS




   FIG . 5B
    Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 9 of 40




U.S.Patent ac.com
    atent        Oct. 9 , 2018    Sheet 7 of 16         US 10 ,096 ,000 B2




         PROVIDE / TRANSMIT DATA             215
            AND /OR INFORMATION
               TO EMPLOYER

                                             216
            RECEIVE EMPLOYER ' S
                 RESPONSE


                                 217                                218
                        IS                           RECORD
                 EMPLOYER              NO
               INTERESTED ?                        DATA AND /OR
                                                   INFORMATION

                          YES                                 219
                                       220
                                                      STOP
             NOTIFY /TRANSMIT
        MESSAGE TO INDIVIDUAL




   FIG . 5C
       Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 10 of 40


U . S . Patent      Oct. 9 , 2018       Sheet 8 of 16          US 10 ,096 ,000 B2




                                               221

                 RECEIVE INDIVIDUAL ' S
                      RESPONSE

                                         222                         223
                             IS
                      INDIVIDUAL                           RECORD
                     INTERESTED ?                        DATA AND /OR
                                                         INFORMATION

                                  YES          225                     224
                  PROVIDE /TRANSMIT                          STOP
                   INFORMATION TO
                      EMPLOYER
                                               226
                 RECEIVE EMPLOYER ' S
                      RESPONSE
                                                                    228

                          IS                              RECORD
                       EMPLOYER                         DATA AND /OR
                     INTERESTED ?                       INFORMATION
                                  YES                                229
                                                            STOP
      FIG . 5D
     Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 11 of 40



U.S. Pater
      atent       Oct. 9 , 2018   Sheet 9 of 16           US 10 ,096 ,000 B2




                                                        230
                          PUT PARTIES INTO
                         CONTACT WITH EACH
                               OTHER

                                                        231

                      MONITOR RECRUITMENT
                            PROCESS
                                                        232

                      RECORD RESULTS , DATA
                       AND /OR INFORMATION
                                                  233

                                  STOP




       FIG . 5E
   Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 12 of 40



Us.Patente oscomo
   atent                                       Oct. 9 , 2018          Sheet 10 of 16     US 10 ,096 ,000 B2


                                                 START - 300
                              ACCESS CENTRAL                                  301
       PROCESSING COMPUTER

                                             ENTER DATA                  L    302
         AND /OR INFORMATION

                                SELECT SPECIFIC                         L303
                                             OR GENERIC
                                             INFORMATION

                                                                304
                                                   IS
                                               SPECIFIC                NO
                                             INFORMATION
                                             SELECTED ?
                                                        YES       305                            306
                                      PROCEED WITH                              PROCEED WITH
        SPECIFIC INFORMATION
         . .. . . .. . .. ...... .. . .. .
                                                                             GENERIC INFORMATION


                                                          ENTER RECRUITMENT 307
                                                          ENTER RECRUITMENT
                                                                      SEARCH

                                                               PERFORM SEARCHI
                                                                                           307

                                                                                        1308
                                                               QUERY DATABASE


     FIG
     FIG .. 6A
            6A                                                          Ó
     Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 13 of 40



U.S. Paten
     atent        Oct. 9 , 2018         Sheet 11 of 16       US 10 ,096 ,000 B2




             PROVIDE SEARCH                   309
               REPORT TO
               EMPLOYER
                                        310

          RECEIVE EMPLOYER ' S
                RESPONSE

                                  311                              312
                      IS                                 RECORD
                EMPLOYER                NO
               INTERESTED ?                         DATA ANDIOR
                                                    INFORMATION

                           YES          314                      1313
                                                          STOP
             PROCEED WITH
          RECRUITMENT SEARCH
               PROCESS




     FIG . 6B
      Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 14 of 40


U . S . Patent     Oct. 9 , 2018     Sheet 12 of 16         US 10 ,096 ,000 B2




            PROVIDE /TRANSMIT DATA             315
            AND /OR INFORMATION TO
                   INDIVIDUAL


             RECEIVE INDIVIDUAL ' S 1316
                  RESPONSE

                                                                       318
                                   317
                        IS
                  INDIVIDUAL             NO             RECORD
                 INTERESTED ?                         DATA ANDIOR
                                                      INFORMATION
                             YES                                 319
                                         320
                                                         STOP
          NOTIFYITRANSMIT MESSAGE
                 TO EMPLOYER




     FIG . 6C
     Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 15 of 40



U.S. Pater
     atent        Oct. 9 , 2018     Sheet 13 of 16         US 10 ,096 , 000 B2




                                            321
              RECEIVE EMPLOYER ' S
                    RESPONSE
                                                                    323
                                      322
                        IS
                    EMPLOYER                NO          RECORD
                  INTERESTED ?                        DATA AND /OR
                                                      INFORMATION

                              YES           325
                                            3                       324

               PROVIDE / TRANSMIT                         STOP
                INFORMATION TO
                    INDIVIDUAL
                                            326
              RECEIVE INDIVIDUAL ' S
                   RESPONSE


                       IS                              RECORD
                   INDIVIDUAL               NO       DATA AND /OR
                  INTERESTED ?                       INFORMATION
                             YES                                 329
                                                        STOP
   FIG . 6D
    Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 16 of 40



U.S.Pate
     atent       Oct. 9 , 2018    Sheet 14 of 16          US 10 ,096 , 000 B2




                                                         330
                            PUT PARTIES INTO
                          CONTACT WITH EACH
                                  OTHER
                                                         331
                      MONITOR RECRUITMENT
                                 PROCESS

                                                         332
                      RECORD RESULTS , DATA
                       AND /OR INFORMATION

                                                   333

                                   STOP




      FIG . 6E
      Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 17 of 40


U . S . Patent     Oct. 9 , 2018       Sheet 15 of 16         US 10,096 ,000 B2


                                                        400
                                       START


                            ACTIVATE CENTRAL                     401
                        PROCESSING COMPUTER

                                                                 402
                            PERFORM SEARCHI
                             QUERY DATABASE

                                                                 403
                            GENERATE SEARCH
                                   LIST /REPORT


                         TRANSMIT LIST/REPORT                    404
                                   TO INDIVIDUAL

                                                                 405
                               PROCEED WITH
                                JOB SEARCH
                                     PROCESS


       FIG . 7                         STOP
                                       STOP             406
                                                        406
      Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 18 of 40


U . S . Patent     Oct. 9 , 2018   Sheet 16 of 16          US 10 ,096 ,000 B2


                                   START             500
                           ACTIVATE CENTRAL                     501
                       PROCESSING COMPUTER

                            PERFORM SEARCHI               2 502
                             QUERY DATABASE


                           GENERATE SEARCH            1503
                              LIST/REPORT

                                                               504
                        TRANSMIT LIST/REPORT
                            TO EMPLOYER

                                                               505
                           PROCEED WITH
                        RECRUITMENT SEARCH
                             PROCESS



      FIG .8                       stop
                                   STOP
                                                    506
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 19 of 40


                                                        US 10 ,096 ,000 B2
           APPARATUS AND METHOD FOR                                       skills to meet their business needs, and /or obtain the services
     PROVIDING JOB SEARCHING SERVICES ,                                   of temporary workers , independent contractors, and/or free
        RECRUITMENT SERVICES AND /OR                                      lancers .
       RECRUITMENT-RELATED SERVICES                                        Growing businesses and markets have been created by the
                                                                       5 need for individuals, independent contractors , and /or free
                 RELATED APPLICATIONS                                     lancers to find and /or to secure jobs, employment, projects
                                                                          and /or assignments, and by the need of employers and/or
   This application is a continuation application of U .S .               hiring entities to recruit and hire new employees, indepen
patent application Ser. No . 14 / 839 , 946 , filed Aug. 29 , 2015 ,      dent contractors, and/or freelancers . These businesses and
and entitled “ APPARATUS AND METHOD FOR PRO - 10 markets include employment agencies , recruiters, so -called
VIDING JOB SEARCHING SERVICES, RECRUITMENT                                “ headhunters” , employment and/or career consultants, tem
SERVICES AND /OR RECRUITMENT-RELATED SER                                  porary employment agencies, personal agents , personal
VICES ” , which , in turn , is a continuation application of U .S . managers , and/ or other intermediaries , who or which ,
patent application Ser. No . 12 /315 , 124 , filed Nov . 29 , 2008, 1 respectively, bring the respective parties together and /or
and entitled “ APPARATUS AND METHOD FOR PRO - assist them in obtaining introductions, establishing a dialog
VIDING JOB SEARCHING SERVICES , RECRUITMENT between parties, reaching agreement on , and /or establishing
SERVICES AND /OR RECRUITMENT-RELATED SER -                            an employment, an independent contractor, and / or a free
VICES ” , now U .S . Pat . No. 9 ,152 ,943, which , in turn , is a lance relationship .
continuation application of U .S . patent application Ser. No. 20 Job searching activities and recruitment activities typi
10/691,796 , filed Oct . 23 , 2003 , and entitled “ APPARATUS             cally require efforts in introducing parties to one another,
AND METHOD FOR PROVIDING JOB SEARCHING                                    pre -screening the parties prior to , and/or subsequent to , an
SERVICES , RECRUITMENT SERVICES AND /OR                                    introduction , acting as an information gathering entity for a
RECRUITMENT-RELATED SERVICES” , now U .S . Pat.                           party , exchanging information in order to determine if a
No . 7 ,490 , 086 , which , in turn , is a continuation application 25 relationship is appropriate and/ or desirable , negotiating a
of U . S . patent application Ser. No . 09/612 , 528 , filed on Jul. deal, and / or consummating a deal between the respective
7 , 2000, and entitled “ APPARATUS AND METHOD FOR                         parties. While individuals and/or employers and/or hiring
PROVIDING JOB SEARCHING SERVICES , RECRUIT -                   entities can act on their own behalf during most of the
MENT SERVICES AND /OR RECRUITMENT-RELATED                      process , one of the parties may typically enlist the efforts of
SERVICES ” , now U .S . Pat. No . 6 ,662, 194 , the subject 30 an employment agency or agencies , a recruiter (s ), a so
matter of which are hereby incorporated by reference herein               called “ headhunter(s)”, an employment and /or career con
in their entirety . U . S . patent application Ser.No. 09 /612 ,528 , sultant(s ), a temporary employment agency or agencies, a
filed on Jul. 7 , 2000 , claims the benefit of priority of U . S . personal agent (s ), a personal manager( s ), and /or another
Provisional Patent Application Ser. No . 60/ 146 ,776 , filed         intermediary or intermediaries , sometimes at great expense .
Jul. 31, 1999 , and entitled “ APPARATUS AND METHOD 35 The enlistment of employment agencies, recruiters, so
FOR PROVIDING JOB SEARCHING SERVICES ,                                    called “ headhunters ” , employment and /or career consul
RECRUITMENT SERVICES AND /OR RECRUITMENT-                                 tants , temporary employment agencies, personal agents ,
RELATED SERVICES” , the subject matter of which is                        personal managers , and / or other intermediaries, can be
hereby incorporated by reference herein in their entirety .               costly and can lead to job search efforts and/ or recruitment
                                                                       40 efforts which may be limited in breadth and/ or scope by the
             FIELD OF THE INVENTION                                       personal and / or individual contacts, limitations and/or con
                                                                          straints associated with the employment agency, recruiter,
  The present invention is directed to an apparatus and a                 so -called “ headhunter” , employment and /or career consul
method for providing job searching services, recruitment                  tant, temporary employment agency, personal agent, per
services and / or recruitment-related services and , in particu - 45 sonal manager, and /or other intermediary .
lar, to an apparatus and a method for providing job searching          In this regard , job search efforts and /or recruitment efforts
services, recruitment services and /or recruitment-related ser-           may be limited , thereby depriving an individual and /or an
vices as they may relate to individuals , independent con                 employer and /or hiring entity ofbeing introduced to the best
tractors, freelancers , employers and /or hiring entities , in a possible candidates . In some instances , an employer and /or
network environment.                                            50 hiring entity may forgo access to certain candidates simply
                                                                   because they cannot and /or refuse to enlist the efforts of a
          BACKGROUND OF THE INVENTION                              recruiter and /or other intermediary .
                                                                             Job searching efforts and recruitment efforts may be
   Individuals, independent contractors, and /or freelancers,             limited by and/or be constrained by limited personal con
can expend great efforts and a great deal of time in job 55 tacts , geographical constraints , monetary constraints , and / or
searching efforts . Individuals, independent contractors , and            time constraints . Oftentimes, individuals, employers and /or
or freelancers, typically place a great deal of importance on             hiring entities , do not have the resources to conduct their
their job searching efforts , on efforts directed to securing             own respective job searching efforts or recruitment efforts .
employment, both permanently and /or temporarily as a                     The enlistment of employment agencies , recruiters, so
temporary employee and / or “ contract” employee , and/ or on 60 called “ headhunters ” , employment and /or career consul
efforts directed to obtaining and /or securing projects and/ or          tants , temporary employment agencies, personal agents ,
assignments.                                                              personal managers , and /or other intermediaries, may not be
   Employers and / or hiring entities require that they have a            sufficient to overcome these limitations and /or constraints ,
satisfactory workforce in order to meet the demands of                    particularly , if the respective employment agency or agen
doing business . In this regard , employers and /or hiring 65             cies , recruiter(s ), so -called “headhunter(s )” , employment
entities very often need to find and/ or recruit new employ -             and /or career consultant( s ), temporary employment agency
ees , replace former employees, find employees with new                   or agencies, personal agent(s ), personal manager(s ) and /or
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 20 of 40


                                                      US 10 ,096 ,000 B2
other intermediary or intermediaries , are working with simi-       and /or a hiring entity . The apparatus and method of the
lar limitations and /or constraints .                               present invention can also be utilized by employers and / or
   The job search process and/ or the recruitment process can       by other hiring entities desirous of securing the services of
typically be rendered more difficult in instances when addi-        an individual, an employee , an independent contractor,
tional information may be requested by one or by both of the 5 and /or freelancer, either permanently and /or temporarily .
parties concerning a counterpart. This typically results in      The present invention can also be utilized by an employ
time delays and/or additional expense to the party having to ment agency, a recruiter, a so -called “headhunter” , or other
comply with such a request.                                         intermediary , in order to assist and / or to act on behalf of any
   Job searching efforts and /or recruitment efforts may fur - of the individuals, employers and /orhiring entities described
ther be rendered more difficult when the parties are not 10 herein . The present invention can also be utilized in order to
properly pre-screened , thereby resulting in wasted time and        provide agency services for any of the herein described
effort, and /or when the parties are not properly informed as       parties , i.e ., individual, employees, independent contractors,
to the needs and /or demands of a counterpart. The needs            freelancers , employers, hiring entities , recruiters, headhunt
and/ or demands can include job description , job needs,            ers, etc .
project description , assignment description , salary , compen - 15 The apparatus and method of the present invention can be
sation , and /or other related information . The failure to        utilized in a network environment in order to effectuate any
pre -screen the parties and /or to conduct a dialog and /or         of the services described herein on , or over, any communi
initiate interviews and / or discussions when the parties may       cation network .
be so far apart regarding their respective needs, requests             The apparatus can include a central processing computer
and/ or expectations, for example , those involving job duties 20 or server computer, at least one or more individual comput
and /or salary , can result in wasted time and effort.            ers and at least one or more employer computers . Each of the
   Confidentiality is typically another concern in job search -     herein -described computers may communicate with any and
ing activities and / or in recruitment activities . Individuals ,   all of the computers which are utilized in conjunction with
employees, and /or hiring entities may have an interest in ,        the apparatus of the present invention . The present invention
and /or a desire for, maintaining confidentiality during at 25 may be utilized in any communication network such as the
least some initial stages of any job search and / or recruitment Internet, the World Wide Web , a telecommunications net
effort. In some instances, once an initial interest is              work , and/ or any other communication network described
expressed , any confidentiality which may have existed may          herein and /or otherwise .
be lost for the remainder of the process . Sometimes , it may          Each of the central processing computer (s ), the individual
be desirable for an individual, an employer and / or hiring 30 computers , and /or the employer computers can include any
entity, to retain at least some level of confidentiality and/ or    and /or all components , peripherals , hardware , and /or soft
anonymity further into the job search and /or recruitment           ware , for facilitating the use thereof in a manner consistent
process . In this manner, at least some confidentiality and /or     with the present invention as described herein .
anonymity can be preserved , especially if a deal between the          The central processing computer may also include , and/or
parties is not ultimately reached                             35 be linked to , a database ( s ) and / or other storage and /or
   Job searching activities and /or recruitment activities may memory device ( s ) for storing any and/ or all of the data
be far too widespread and may be far too important to be            and /or information described as being utilized , and /or which
limited by the above -described limitations and /or con             may be utilized , in conjunction with the present invention .
straints . Individuals , employers and/or hiring entities would        The present invention provides job search services,
be better served by a system which overcomes the short- 40 recruitment services , and / or recruitment- related services ,
comings of the prior art.                                  while preserving confidentiality among and /or between the
                                                                    parties and /or between the parties and third parties, and may
            SUMMARY OF THE INVENTION                                further provide for varying layers of confidentiality for the
                                                                    parties involved . The present invention can also provide
   The apparatus and method of the present invention over- 45 enhanced information services for the parties utilizing same,
comes the shortcomings of the prior art and provides an       including but not limited to , links, hyperlinks, and/ or other
apparatus and a method for providing job searching services, pointing and/ or linking devices for linking a user to addi
recruitment services and/or recruitment-related services.           tional and /or supplemental information concerning any of
The present invention utilizes the technologies and advances        the individuals , employers , hiring entities , and/ or other
in information technology and in communication technol- 50 parties , involved in a dialog , negotiations and / or discus
ogy in order to provide these services in a network envi-           sions .
ronment .                                                              The data and /or information utilized in conjunction with
   The present invention is directed to an apparatus and a          the present invention can also be utilized by the various
method for providing job searching services, recruitment            individuals, employers , hiring entities , contractors, appli
services and / or recruitment-related services , for the respec - 55 cants , recruiters , headhunters , third party intermediaries,
tive individuals, employees , independent contractors , free        and /or the operator and/ or the administrator of the apparatus ,
lancers , employers and/ or hiring entities , described herein in   and can be uploaded to , downloaded from , and /or be stored
a network environment. The present invention also provides          and / or be resident on any of the central processing
a centralized apparatus , which can also serve as a clearing-   computer ( s ), the individual computer( s ), and/or the
house , which provides job searching services, recruitment 60 employer computer( s ).
services , and/ or recruitment-related services, as well as any    The apparatus and method of the present invention can be
of the services and /or activities described herein .           utilized to perform various job -searching services , recruit
   The apparatus and method of the present invention can be         ment services and / or recruitment - related services and / or
utilized by individuals , independent contractors , freelancers,      functions. The present invention may be utilized by an
and/ or other entities , desirous of securing a job , a position , 65 individual, a prospective employee , an independent contrac
a project, an assignment, and/ or an employment relation - tor, a freelancer, either permanent or temporary , to find or to
ship , either permanent and /or temporary, with an employer         locate a job , a position , a project and /or an assignment, for
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 21 of 40


                                                       US 10 ,096 , 000 B2
which they may wish to apply . The present invention can                 to utilize this information in any appropriate manner so as to
also be utilized by an employer and /or hiring entity to recruit         minimize the time, effort and /or expense of job searching
and/ or to search for, an individual, a prospective employee ,           efforts and /or recruitment efforts .
an independent contractor, and/or a freelancer, either per                   The present invention can also provide notification to any
manent or temporary .                                                  5 of the individuals , employers and/ or hiring entities, when
   The present invention can also be utilized by a recruiter,             and /or if information is being and /or has been requested
a headhunter, and/or a third party intermediary, in order to              about he , she or it. The present invention can also provide
assist an individual, a prospective employee , an independent             the identity of the party requesting the information to the
contractor, and /or a freelancer, in searching for a job , a             respective individual, employer and/ or hiring entity .
position, a project,and /or an assignment, and/or for assisting 10           The present invention can also provide for the blockage of
an employer and /or a hiring entity in searching for , and/ or            any access , authorized and /or unauthorized , to any of the
for recruiting an individual, a prospective employee , an                 data and / or information utilized in conjunction with the
independent contractor, and / or a freelancer, in order to fill a         present invention and /or concerning any individual, entity ,
hiring and /or other need .                                        employer, and / or hiring entity, utilizing the present inven
    The present invention may also be utilized to notify an 15 tion . The present invention can also provide any data and /or
 individual, a prospective employee , an independent contrac - information specifically, generically , generally, such as for a
tor, and /or freelancer, of the existence and/ or the availability group, and/ or statistically and/ or in any other manner.
of an opportunity for and /or related to a job , a position , a             The present invention can also be utilized so as to prevent
project and/ or an assignment. The present invention may         certain individuals and /or entities , employers and /or hiring
also be utilized to notify an employer and/or a hiring entity 20 entities , from accessing the data and/or information about
of the availability of an individual, a prospective employee ,            any other individual, entity , employer, and / or hiring entity.
an independent contractor, and / or freelancer.                             The operation of the present invention may be triggered
   Any and/ or all of the communications between the parties             by any type of pre -specified event and/or occurrence which
may be effected via electronic message transmission , e -mail,           may include a new individual listing, a new employer and/ or
electronic forms submission , a telephone call, telephone 25 hiring entity listing, a departure of an individual from an
messaging, facsimile messaging, pager and / or beeper mes                employer, the completion of a job , project and/ or assign
saging , physical mailing , and/ or via any other appropriate            ment, changes in an economic factor (s ), changes in a market
method , means and / or mechanism .                                       factor( s ) , an increase in an unemployment rate , the unem
   Employers and /or other hiring entities can post data ployment of an individual, a detected need for jobs having
and / or list information regarding jobs, employment posi- 30 a certain skill(s ), and / or any other event, situation , and /or
tions , temporary positions , assignments , freelance assign - any other occurrence which may be deemed to have some
ments, contracting assignments and /or jobs, as well as any    relationship and /or effect related to job searching efforts
other assignments, projects and /or efforts which require      and /or recruitment efforts .
and/ or which may require the services of an individual, an                 The apparatus and method of the present invention can
employee , an independent contractor, a freelancer, a tempo - 35 also be utilized for performing and/ or for facilitating the
rary employee, etc , with the present invention .                provision of recruitment services for schools , colleges, uni
   Similarly, individuals, job applicants, prospective           versities , and /or any organizations of any kind .
employees , independent contractors , temporary workers ,                   The apparatus of the present invention can also be pro
and / or freelancers, etc ., can also post and/ or list data and/ or      grammed in order to be self -activating and /or activated
information regarding themselves with the present inven - 40 automatically .
tion.                                                                         The apparatus of the present invention can also be pro
  The present invention can be utilized in order to allow                 grammed in order to generate and / or transmit any of the
employers and /or hiring entities to bid for individuals ,                e -mails , electronic message transmissions, electronic noti
employees, independent contractors , and /or freelancers. The             fication transmissions , and /or any of the communications ,
present can also be utilized in order to allow individuals 45 described herein between any of the parties utilizing the
and/ or their agents and/ or managers to auction and /or offer present invention .
their services to employers and/or to hiring entities .                     The present invention can be utilized in conjunction with
   The present invention can be utilized for managing work                intelligent agents , software agents and /or mobile agents, in
schedules , and / or for maintaining information regarding                order to provide for these respective agents to act for, or on
work schedules for an individual or entity , including, but not 50 behalf of, a respective party
limited to any job applicant, temporary worker, independent                  The present invention can also be utilized in order to
contractor, and /or freelancer. An employer and/or hiring                 generate electronic catalogs and /or electronic coupons for
entity can obtain information regarding the work , temporary              advertising and/ or for publicizing the availability of indi
assignment, and/or project or assignment, schedules for any               viduals, independent contractors , and /or freelancers , for
individual or entity utilizing the present invention . An 55 work , and/ or for advertising and / or publicizing jobs ,
employer and /or hiring entity may hire and /or reserve the  employment positions, projects and/ or assignments , which
time of and /or the services of, the individual and /or entity            employers and /or hiring entities are seeking to fill .
via the present invention .                                                 The present invention can also be utilized in order to
   The present invention can also provide an individual                  monitor, record and/ or keep track of, all offers and/ or
and / or an employer and / or hiring entity with data and /or 60 rejections involving any and all jobs , employment positions,
information regarding the latest developments and /or cur -              projects and /or assignments, which occur in conjunction
rent developments in the employment and /or recruiting                   with and / or via use of the present invention . The information
fields, including , but not limited to , growth areas, demand             compiled can be provided to individuals , employers , and /or
information for certain jobs and /or professions, salary sur -           recruiters for use in any appropriate and /or suitable manner.
veys, etc . In this manner, the present invention can provide 65 The present invention , can also store individual and /or
information for allowing an individual, an employer and/ or employer data and/ or information with various and/ or vary
hiring entity to determine the state of the job market and /or ing levels of specificity and /or confidentiality .
             Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 22 of 40


                                                     US 10 ,096 , 000 B2
   The apparatus and method of the present invention can be            recruitment services and /or recruitment-related services ,
utilized as an electronic and /or network -based recruiting            which allows an employer and/or hiring entity to perform
apparatus and /or clearinghouse . The present invention can            recruitment searches .
be utilized in order to reduce recruiting costs and so -called    It is still another object of the present invention to provide
headhunter fees to employers as well as job search efforts 5 an apparatus and a method for providing job searching
and /or expenses to individuals . The present invention pro services , recruitment services , and /or recruitment-related
vides an apparatus and a method for eliminating intermedi services, which notifies an individual of job and/ or employ
aries and/or unnecessary efforts and/ or expense involved in
job search and/or recruitment processes for any of the ment    vidual
                                                                       opportunities which may be of interest to the indi
                                                                        when same become available.
individuals, employers and /or hiring entities described 10               It is yet another object of the present invention to provide
herein .                                                               an apparatus and a method for providing job searching
   The present invention can also be utilized in conjunction
with the bartering and /or trading of services between parties,   services, recruitment services, and /or recruitment-related
such as individuals, employers , and /or hiring entities .        services , which notifies an employer and /or hiring entity of
   The present invention also provides an apparatus and a 15 individuals
                                                                  ind            , prospective employees, independent contrac
method for providing enhanced confidentiality during the tors, permanent workers , temporary workers , and / or free
job -search , recruitment, and /or related interactions , negotia lancers , who or which may be of interest to the employer
tions and /or other dealings between the parties involved in and /or hiring entity when these individuals and/or entities
same. The present invention can monitor and/ or record any become available .
interaction between any of the parties which utilize the 20 It is another object of the present invention to provide an
present invention .                                               apparatus and a method for providing job searching services ,
    The present invention can also be utilized in conjunction recruitment services, and /or recruitment- related services,
with job searches and /or recruiting efforts for any kind of which utilizes data and /or information which is specific ,
job , profession , employment position , project, and /or generic, and/or general, to an individual, to an employer,
assignment, and/ or for any permanent, temporary , indepen - 25 and /or to hiring entity .
dent contractor, and /or freelance , job , employment position .     It is still another objectof the present invention to provide
project, and / or assignment.                                     an apparatus and a method for providing job searching
   The present invention can utilize electronic commerce               services , recruitment services , and / or recruitment-related
technologies and security methods, techniques and technolo -           services, which facilitates providing notification to an
gies.                                                               30 employer and/ or hiring entity when a recruitment- related
  Accordingly, it is an object of the present invention to             opportunity arises .
provide an apparatus and a method for providing job search                It is yet another object of the present invention to provide
services , recruitment services, and /or recruitment- related          an apparatus and a method for providing job searching
services .                                                             services , recruitment services, and /or recruitment-related
   It is another object of the present invention to provide an 35 services , which facilitates providing notification to an indi
apparatus and a method for providing job search services , vidual when an employment-related opportunity arises .
recruitment services , and / or recruitment-related services , in     It is another object of the present invention to provide an
a network environment.                                             apparatus and a method for providing job searching services,
                                                                   appalace
    It is still another object of the present invention to provide recruitment services, and/ or recruitment-related services,
an apparatus and a method for providing job search services , 40 which provides for the securing and /or the reserving of
recruitment services, and /or recruitment-related services, on     services of an individual, an independent contractor, and/ or
and /or over the Internet, the World Wide Web , and/ or any a freelancer.
other communication network .                                         It is still another object of the present invention to provide
   It is yet another object of the present invention to provide an apparatus and a method for providing job -searching
an apparatus and a method for providing job searching 45 services, recruitment services , and / or recruitment -related
services , recruitment services, and / or recruitment -related         services, which provides notification of the availability of an
services, which provides links to various data and /or infor           individual, a prospective employee , a job applicant, an
mation which may be requested, required , and /or desired , by   independent contractor, a temporary worker, and /or a free
the respective parties involved in job searching activities      lancer, for a job , position , project , or assignment .
and / or in recruitment activities .                           50 It is yet another object of the present invention to provide
   It is another object of the present invention to provide an   an apparatus and a method for providing job - searching
apparatus and a method for providing job searching services ,          services, recruitment services , and / or recruitment -related
recruitment services, and /or recruitment- related services,           services, which provides notification of the availability of a
which utilizes databases which can be linked to external               job , an employment position , a project, and /or an assign
information sources .                                               55 ment, with an employer and / or hiring entity .
   It is still another object of the present invention to provide         It is another object of the present invention to provide an
an apparatus and a method for providing job searching                  apparatus and a method of the providing job - searching
services, recruitment services , and / or recruitment- related         services, recruitment services , and /or recruitment-related
services , which facilitates the posting of data and/ or infor -       services, which utilizes electronic messages and/ or e -mail
mation by respective individuals and /or employers and/ or 60 messages which contain links to information and / or infor
hiring entities .                                                      mation sources which may be utilized in providing said
   It is yet another object of the present invention to provide        information .
an apparatus and a method for providing job searching              I t is still another object of the present invention to provide
services , recruitment services and/ or recruitment-related ser - an apparatus and a method for providing job searching
vices, which allows an individual to perform job searches. 65 services, recruitment services , and /or recruitment- related
   It is another object of the present invention to provide an    services, which provides for bidding and /or auctioning
apparatus and a method for providing job searching services , activities regarding said services.
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 23 of 40


                                                       US 10 ,096 ,000 B2
                                                                                                        10
   It is yet another object of the present invention to provide          services, recruitment services , and/or recruitment-related
an apparatus and a method for providing job searching                    services, which provides for the generation of and /or the
services, recruitment services , and / or recruitment-related distribution of electronic catalogs and /or electronic coupons
services, which provides scheduling services and /or sched     related to job search activities and /or recruitment activities.
ule management services for an individual, an independent 5 It is yet another object of the present invention to provide
contractor, a freelancer, an employer and/ or hiring entity .  an apparatus and a method for providing job searching
   It is another object of the present invention to provide an services, recruitment services , and /or recruitment-related
apparatus and a method for providing job searching services ,
recruitment services , and/or recruitment-related services, services, which provides notification of job -search -related
which provides information regarding developments related 10 and /or recruitment-related events and / or occurrences .
to the job -search and / or recruitment fields .               It is another object of the present invention to provide an
   It is still another object of the present invention to provide        apparatus and a method for providing job searching services,
an apparatus and a method for providing job searching                    recruitment services, and/or recruitment- related services ,
services, recruitment services , and / or recruitment-related which monitors , records and /or keeps track of, job search
 services , which provides notification to an individual, an 15 and /or recruitment activities of, and for, any of the respec
independent contractor, a freelancer, and an employer and /or tive parties.
hiring entity, when data and/ or information has been
requested about them .                                            It is still another objectof the present invention to provide
   It is vet another object of the present invention to provide          an apparatus and a method for providing job searching
an apparatus and a method for providing job searching 20 services, recruitment services , and/or recruitment-related
                                                         services, which provides for the storage and / or the utiliza
services , recruitment services, and /or recruitment-related             tion of data and /or information with various and/ or varying
services , which can be utilized by an individual, an inde               levels of confidentiality and/or specificity .
pendent contractor, a freelancer, an employer and/ or hiring
entity , and /or a party acting on behalf of same.                          It is yet another object of the present invention to provide
   It is another object of the present invention to provide an 25 an apparatus and a method for providing job searching
apparatus and a method for providing job searching services,      services, recruitment services , and/ or recruitment-related
recruitment services , and/or recruitment-related services, services, which is utilized in conjunction with the buying,
which prevents access to certain data and /or information by             selling , bartering and/or trading , of goods and /or services.
certain parties.                                                            It is another object of the present invention to provide an
  It is still another object of the present invention to provide 30 apparatus and a method for providing job searching services ,
an apparatus and a method for providing job searching recruitment services, and /or recruitment-related services ,
services , recruitment services and/or recruitment- related ser -        which provides enhanced confidentiality during the respec
vices , which can be programmed to be self- activating and/ or           tive job search , recruitment, and/ or related activities and/ or
be activated automatically.
   It is yet another object of the present invention to provide 35 interactions    .
an apparatus and a method for providing job searching an apparatus and object
                                                                      It is still another
                                                                                          a
                                                                                                of the present invention to provide
                                                                                            method   for providing job searching
services , recruitment services and/ or recruitment-related ser          services, recruitment services , and /or recruitment-related
vices which generates electronic messages, e -mail mes                   services, which monitors and/ or records communications ,
sages, telephone calls, pager calls, pager messages, and/or              interactions, and /or dealings, between parties.
other communication messages , automatically .                      40
   It is another object of the present invention to provide an             It is yet another object of the present invention to provide
apparatus and a method for providing job searching services ,            an apparatus and a method for providing job searching
recruitment services, and/ or recruitment -related services, services , recruitment services, and /or recruitment- related
which utilizes intelligent agents, software agents , and /or services, which provides statistical information pertaining to
mobile agents, for providing various services for, and /or for 45 job searches , recruitment activities, and/ or related activities .
taking action on behalf of, a respective party .                           It is another object of the present invention to provide an
   It is still another object of the present invention to provide        apparatus and a method for providing job searching services,
an apparatus and a method for providing job searching                    recruitment services, and /or recruitment- related services ,
services , recruitment services, and / or recruitment -related           which can be utilized in conjunction with independent job
services, which provides links and /or hyperlinks to infor - 50 search efforts and /or independent recruitment efforts.
mation , products and /or services related thereto .
   It is yet another object of the present invention to provide an Itapparatus
                                                                      is still another object of the present invention to provide
                                                                                  and a method for providing job searching
an apparatus and a method for providing job searching services , recruitment               services , and /or recruitment -related
services, recruitment services , and / or recruitment-related services, which can administer a financial account for,
services , which provides automatic notification of, and /or 55 and/or on behalf of a party, and which can effect a payment
announcements of, job openings, position openings , proj          from one party to another , and /or receive a payment for,
ects, and /or assignments, the availability of job applicants and     /or on behalf of, a party .
and / or the availability of goods and /or service providers, to
respective parties.                                                  It is yet another object of the present invention to provide
   It is another object of the present invention to provide an 60 an apparatus and a method for providing job searching
apparatus and a method for providing job searching services , services      , recruitment services, and /or recruitment- related
                                                                  services, for schools , colleges , universities, and /or any orga
recruitment services , and / or recruitment- related services ,
which monitors, records, and /or provides notification of, any nizations of any kind .
communications which take place and /or which may tran -      Other objects and advantages of the present invention will
spire between respective parties .                       65 be apparent to those skilled in the art upon a review of the
   It is still another object of the present invention to provide        Description of the Preferred Embodiment taken in conjunc
an apparatus and a method for providing job searching                    tion with the Drawings which follow .
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 24 of 40


                                                      US 10 ,096 ,000 B2
                               11
       BRIEF DESCRIPTION OF THE DRAWINGS                                ness entity, independent contracting business or entity,
                                                                        employment agent and / or agency, and /or any other entity ,
In the Drawings :                                                   seeking to identify , find , and / or secure , a job , an employment
   FIG . 1 illustrates the apparatus of the present invention , in position, a project, and/or an assignment, for himself, her
block diagram form ;                                              5 self, itself, and/ or for another .
   FIG . 2 illustrates the central processing computer of the          The terms " employer” ,“ hiring entity ” , “ company ”, “ busi
apparatus of FIG . 1 , in block diagram form ;                      ness” , etc ., as used herein , refer to any employer , hiring
   FIG . 3 illustrates the individual computer of the apparatus entity, individual, person , company , business entity , and /or
of FIG . 1, in block diagram form ;                                     other entity, seeking to identify , find , or secure the services
   FIG . 4 illustrates the employer computer of the apparatus 10 of, an individual, independent contractor , and/ or freelancer,
of FIG . 1 , in block diagram form ;                                    for itself and/ or for another.
  FIGS. 5A to 5E illustrate a preferred embodiment opera -                 The terms " recruiter” , “ headhunter" , " employment
tion of the apparatus of FIG . 1 , in flow diagram form ;               agency ” , “ placement agency ” , “ employment consultant",
   FIGS. 6A to 6E illustrate another preferred embodiment               " placement consultant” , etc ., refer to any individual, person ,
operation of the apparatus of FIG . 1 , in flow diagram form ; 15 and / or entity , who or which acts as an intermediary for,
   FIG . 7 illustrates another preferred embodiment operation           and / or on behalf of, any party or parties described herein , in
of the apparatus of FIG . 1 , in flow diagram form ; and                order to initiate and / or to effectuate a job search and /or a
  FIG . 8 illustrates another preferred embodiment operation            recruitment activity and / or any searches or activities which
of the apparatus of FIG . 1 , in flow diagram form .                    result, and/ or which proceed , therefrom .
                                                                   20     Applicant hereby incorporates by reference herein the
          DESCRIPTION OF THE PREFERRED                                  subject matter and teachings of U . S . Provisional Patent
                      EMBODIMENTS                                       Application Ser. No .60/ 146 ,776 which teaches an apparatus
                                                                      and method for providing job searching services , recruit
   The present invention is directed to an apparatus and a ment services and / or recruitment -related services , the sub
method for providing job searching services , recruitment 25 ject matter and teachings of which are hereby incorporated
services , and /or recruitment -related services , and , in particu - by reference herein in their entirety .
lar, to an apparatus and a method for providing job searching           Applicant hereby incorporates by reference herein the
services , recruitment services, and / or recruitment -related        subject matter and teachings of U . S . patent application Ser.
services , for effectuating services and activities involving No . 14 / 839, 946 , filed Aug. 29 , 2015 , and entitled “ APPA
and / or related to job search efforts and / or recruitment efforts , 30 RATUS AND METHOD                   FOR     PROVIDING          JOB
by, and/ or for , individuals , independent contractors , free -        SEARCHING SERVICES, RECRUITMENT SERVICES
lancers, employers and / or hiring entities.                            AND /OR RECRUITMENT-RELATED SERVICES ” , the
   The apparatus and method of the present invention pro -              subject matter and teachings of which are hereby incorpo
vides services which facilitate individual, independent con             rated by reference herein in their entirety .
tractor, and/ or freelancer, job search efforts, employer and /or 35 Applicant hereby incorporates by reference herein the
hiring entity recruitment, search and/ or placement efforts,        subject matter and teachings of U .S . patent application Ser.
and /or related efforts. The present invention also provides a          No. 12/315 ,124 , filed Nov. 29, 2008 , and entitled “ APPA
centralized apparatus , and / or a clearinghouse , for providing        RATUS AND METHOD FOR PROVIDING                                 JOB
and /or for facilitating the herein -described efforts , services , SEARCHING SERVICES , RECRUITMENT SERVICES
and /or activities.                                                40 AND /OR RECRUITMENT-RELATED SERVICES ” , the
   The apparatus and method of the present invention can be           subject matter and teachings of which are hereby incorpo
utilized by individuals and entities desirous of identifying rated by reference herein in their entirety .
and / or securing an employment relationship , either perma-               The apparatus and method of the present invention can be
nent and /or temporary, an independent contractor relation -            utilized in a network environment in order to effectuate any
ship , and / or a freelancer relationship , with an employer 45 of the services described herein .
and / or hiring entity . The apparatus and method of the present  FIG . 1 illustrates a preferred embodiment of the apparatus
invention can also be utilized by employers and/ or hiring              of the present invention which is designated generally by the
entities desirous of searching for, and / or for securing the           reference numeral 100 . In FIG . 1 , the apparatus 100 includes
services of, an individual, an independent contractor, and/ or          a central processing computer or server computer 10 . The
a freelancer, either permanently and / or temporarily .            50 central processing computer 10 provides control over the
   The present invention can also be utilized by an employ -            apparatus 100 and provides services for the various com
ment agency, an agent, a recruiter, a so -called “ headhunter” ,        puters associated with the various individuals employees,
a career consultant, a personal manager , and / or an interme           contractors , independent contractors , freelancers , employ
diary , to assist an individual, an independent contractor,             ers , hiring entities , recruiters , etc ., who or which utilize the
and / or a freelancer, in searching for a job , a position , a 55 apparatus 100 of the present invention .
project, and /or assignment . The present invention can also              The central processing computer 10 , in the preferred
be utilized to assist an employer and /or hiring entity to              embodiment, can be any suitable computer, network com
search for an individual, an independent contractor, and /or a          puter , or computer system , for providing service for the
freelancer . The present invention can also be utilized in various computers associated with the individuals, employ
order to provide agency services for any of the herein 60 ees , independent contractors , freelancers , employers , hiring
described parties, such as, but not limited to , individuals, entities, recruiters, etc ., who or which utilize the present
independent contractors, freelancers, employers,hiring enti - invention .
ties, recruiters, and/ or headhunters .                                In the preferred embodiment, any number of central
    The terms " individual, " employee” , “ prospective processing computers 10 may be utilized in order to provide
employee” ,“ applicant”, “ contractor” , “ independent contrac - 65 the servicing functions described herein . The central pro
tor” , “ temp” , “ temporary employee” , “ freelancer ” etc ., as c essing computer (s ) 10 may be linked to other central
used herein , refer to any individual, person , company , busi          processing computers or may be stand alone devices . A
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 25 of 40


                                                      US 10 ,096 ,000 B2
                           13                                                                  14
given central processing computer 10 may service a par-              The central processing computer (s ) 10 , in the preferred
ticular geographic area or certain individuals employees,            embodiment, has a web site or web sites associated there
independent contractors, freelancers , employers, hiring enti        with .
ties, recruiters, etc., and /or groups thereof. A central pro           Although the Internet and /or the World Wide Web is the
cessing computer 10 may also be dedicated to service any 5 preferred communication system and /or medium utilized ,
                                                           the present invention , in all of the embodiments described
one or group of the above described individuals and /or herein
entities .                                                       , can also be utilized with any appropriate communi
                                                           cation systems including, but not limited to , network com
   The apparatus 100, in the preferred embodiment, also munication
includes one or more individual computers 20 . Each indi               systems, telephone communication systems, cel
vidual computer 20 may be a personal computer or other 10 lular   communication systems, digital communication
                                                           systems, personal communication systems, personal com
communication device suitable for allowing the individual            munication services (PCS) systems, satellite communication
to interact with the central processing computer ( s ) 10 . Each     systems, broad band communication systems, low earth
individual computer 20 can be utilized to transmit informa           orbiting (LEO ) satellite systems, and/ or public switched
tion to the central processing computer 10 and to receive 15         telephone networks or systems.
information from the central processing computer 10 via the             In the preferred embodiment each of the central process
communication network .                                              ing computer(s ) 10 , the individual computer(s ) 20 , and
   The individual computer 20 can be a personal computer,            employer computer (s ) 30 , can transmit data and/ or informa
a hand -held computer, a palmtop computer , a laptop com             tion using TCP / IP , as well as any other Internet and/ or World
puter, a personal communication device , a personal digital 20       Wide Web , protocols.
assistant, a telephone, a digital telephone, a display tele             The individual computer 20, in the preferred embodiment,
phone , a video telephone, a videophone , a 3G telephone, a          can be linked directly or indirectly with a central processing
television , an interactive television , a beeper, a pager , and/ or computer 10 . The employer computer 30 , in the preferred
a watch . In the present invention , any number of individual embodiment, can also be linked directly or indirectly with a
computers 20 may be utilized . In the present invention , each 25 central processing computer 20 . In any of the preferred
individual or entity utilizing the present invention may have        embodiments described herein , any individual computer (s )
one or more individual computers 20 associated therewith . or20 indirectly
                                                                   and any employer computer (s ) 30 can be linked directly
                                                                               with one another so as to facilitate a direct or
   The apparatus 100 , in the preferred embodiment, also
includes one or more employer computers 30 . Each 30 computer  indirect bi-directional communication between an individual
employer computer 30 may be a personal computer or other                  ( s) 20 and an employer computer(s ) 30 .
                                                                  FIG .
communication device suitable for allowing the employer to block diagram2  illustrates the central processing computer 10, in
                                                                                 form . The centralprocessing computer 10 , in
interact with the central processing computer(s ) 10 . Each the preferred embodiment         , is a network computer or com
employer computer 30 can be utilized to transmit informa puter system which is utilized
tion to the central processing computer 10 and to receive 2535 computer such as an Internet serverascomputer
                                                                                                         a central processing
                                                                                                                 and /or a web
information from the central processing computer 10 via the site server computer. In the preferred embodiment             , the
communication network .                                        central processing computer 10 includes a central processing
   The employer computer 30 can be a personal computer , a unit or CPU 10A , which in the preferred embodiment, is a
hand -held computer, a palmtop computer, a laptop com - microprocessor. The CPU 10A may also be a microcom
puter, a personal communication device , a personal digital 40 puter, a minicomputer, a macro - computer, and /or a main
assistant, a telephone, a digital telephone, a display tele    frame computer, depending upon the application .
phone, a video telephone , a videophone , a 3G telephone, a             The central processing computer 10 also includes a ran
television , an interactive television, a beeper, a pager, and /or   dom access memory device (s ) 10B (RAM ) and a read only
a watch . In the preferred embodiment, any number of                 memory device ( s ) 10C (ROM ), each of which is connected
employer computers 30 may be utilized . In the present 45 to the CPU 10A , a user input device 10D , for entering data
invention , each employer and/ or hiring entity utilizing the        and /or commands into the central processing computer 10 ,
present invention may have one or more employer comput -             which includes any one ormore of a keyboard , a scanner, a
ers 30 associated therewith .                                        user pointing device , such as , for example , a mouse , a touch
   Each of the individual computer (s ) 20 and each of the           pad , and /or an audio input device and/ or a video input
employer computer ( s ) 30 described herein can transmit 50 device , etc ., if desired , which input device ( s ) are also
information to each central processing computer 10 as well           connected to the CPU 10A . The central processing computer
as receive information from each central processing com -            10 also includes a display device 10E for displaying data
puter 10 . In addition , each individual computer 20 can also        and / or information to a user or operator .
transmit information to any employer computer 30 as well as             The central processing computer 10 also includes a trans
receive information from any employer computer 30 . In a 55 mitter ( S ) 10F, for transmitting signals and / or data and / or
similar manner , each employer computer 30 can transmit              information to any one or more of the individual
information to any individual computer 20 as well as receive         computer (s) 20 and employer computer (s) 30 which may be
information from any individual computer 20 .                        utilized in conjunction with the present invention . The
   The central processing computer (s) 10 , the individual           centralprocessing computer 10 also includes a receiver 10G ,
computer ( s ) 20 , and/ or the employer computer ( s ) 30 can 60 for receiving signals and/ or data and / or information from
communicate with one another, and /or be linked to one            any one or more of the individual computer( s ) 20 and /or
another, over a communication network and /or a wireless             employer computer( s ) 30 .
communication network . In the preferred embodiment, the                The central processing computer 10 also includes a data
present invention is utilized on , and /or over, the Internet        base ( s ) 10H which contains data and / or information pertain
and/ or the World Wide Web . The present invention , in the 65 ing to the individuals, employees , independent contractors ,
preferred embodiment, can also utilize wireless Internet             freelancers , and / or other persons or entities , who or which
and/ or World Wide Web services, equipment and/or devices.           utilize the present invention in order to find or secure a job ,
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 26 of 40


                                                       US 10 ,096 ,000 B2
                               15                                                                         16
project, or assignment. The database 10H also contains data                 The database 10H can also contain information pertaining
and /or information pertaining to the employers and /or hiring           to employers whom an individualwill readily work for if the
entities who or which utilize the present invention to recruit           employer should need and /or request the individual. The
individuals, independent contractors, or freelancers, in order           individual data and /or information can also include employ
to satisfy their needs and / or requirements. The database 10H 5 ers and /or hiring entities whom the individual, independent
may also contain data and/ or information pertaining to                  contractor, or freelancer, has agreed in advance to work for,
recruiters , headhunters , management consultants, managers,             as well as employers and/ or hiring entities whom the indi
and / or other intermediaries, and / or third parties , who or           vidual has decided in advance not to work for. The database
which utilize the present invention in order to act on behalf            10H can also include information regarding which employ
of any of the individuals, independent contractors , freelanc - 10 ers and/or hiring entities may access an individual' s data
ers, employers and / or hiring entities , who attempt to match           and /or information as well as those employers and/ or hiring
the needs of any of the parties described herein .                       entities who may not access an individual's data and/or
   Individual data and / or information , which can be stored in         information .
the database 10H , can include , but not be limited to , the                The database 10H also includes data and / or information
individual' s name, sex , age , address , educational informa- 15 about employers who or which utilize the present invention
tion, schooling, work experience, work history , skills , work -         which information includes, but is not limited to , employer
related skills , past employers, references, salary history,             name, company name, job offerings, job openings, job (s ) or
salary requirements, benefit requirements , school tran -                position ( s) needed to be filled , job (s ) or position (s ) desired
scripts , links to registrar 's offices and/ or databases at respec - to be filled , employer size , employer location , regional
tive school(s ) and/or to a transcript database and/or elec - 20 location , jobs or positions employed , benefits offered ,
tronic storage facility,medium , and /or device, which stores            employer history, salary information , compensation infor
transcripts and/or other scholastic and/or educational infor            mation , customer information , supplier information , infor
mation about an individual(s ), work samples, reference                 mation from past employees, information from current
letters , recommendation letters , pictures , video clips , and/ or      employees, past and /or current employment agencies or
other relevant and /or pertinent information . In this manner, 25 recruiter representing the employer , types of positions,
the present invention facilitates more efficient access to data          including but not limited to permanent and/ or temporary
and /or information pertaining to an individual(s ).                     positions, references, pictures of facilities , video clips,
   In order to preserve confidentiality and/ or so as to main -          fringe benefits , work hours , work requirements , recommen
tain an anonymous identity , each of the above- described                dation letters , salary and /or compensation information .
types of information can be described in a generic manner , 30      The data and / or information contained in the database
i. e ., a school can be listed as a large Ivy League institution 10H can also include information concerning events , occur
as opposed to being named and positively identified . For                rences , availability of an applicant or applicants and/or any
example , an individual can be described as being a mid -level           other information of which the employer may which to be
engineer having experience in computer programming , etc.                notified .
   Each and every field of data and / or information can be 35 As in the case with individuals , in order to preserve
represented by a corresponding generic term or terms so as confidentiality and / or so as to maintain an anonymous
to keep the true information masked for a desired time identity , each of the above -described types of information
period or during a certain period of processing . The indi-              can be described in a generic manner, i. e ., an employer can
vidual data and /or information can also include certain jobs            be listed as a large computer manufacturer as opposed to
and / or events and /or occurrences for which the individual 40 being named and positively identified .
may desire to be notified . Any of the data and/or information              Each and every field of data and / or information , described
may have hyperlinks associated therewith for directing a                 herein as being stored in the database 10H and/or otherwise
party to a separate and /or a different data and / or information        utilized by the present invention , can be represented by a
source . The information source may be external from the                 corresponding generic term or terms so as to keep the true
central processing computer 10 .                                      45 information masked for a desired time period or during a
   The database 10H can also contain data and/ or informa-               certain period of processing . The employer data and /or
tion restricting access to any of the data and/ or information           information can also include events and/ or occurrences for
stored in the database 10H . For example , an individual,                which the employer may desire to be notified . Any of the
independent contractor , freelancer, employer, and/ or hiring     data and/ or information stored in the database 10H may have
entity, may, at any time, may restrict access by any party, to 50 hyperlinks associated therewith for directing a party to a
any of their respective data and/ or information . For example ,  separate and/ or to a different data and /or information source ,
an individual may prevent a current employer from access -               which may also be external form the central processing
ing his or her data and /or information , thereby maintaining            computer 10 .
the confidentiality of a job search . Similarly , any party may            The employer data and /or information can also include
restrict the availability of any of its data and /or information 55 work schedules and / or work calendars which provide infor
from any other party or parties .                                        mation regarding when the employer will be in need of the
   In the cases of temporary employees, self-employed indi               assistance of and /or the services of individuals, independent
viduals , professionals , independent contractors , freelancers ,        contractors , temporary employees , and /or freelancers . The
etc ., the database 10H can contain information regarding the            database 10H can contain information regarding the sched
schedules and / or work calendars for any of these individu - 60 ules and /or work calendars providing notification of the
als , employees , and / or entities. In this regard , each indi- human resource and /or employee requirements for the
vidual, employee , and / or entity in this category may store            employer and /or hiring entity thereby providing information
and have maintained by the apparatus 100, a work schedule                regarding days and /or time periods when it will require the
and / or working calendar which can provide information                  assistance of individuals , independent contractors and / or
regarding days and /or time periods of employment and/or 65 freelancers .
engagement as well as days and/ or time periods of avail       The database 10H may also contain information regarding
ability .                                                   which individuals , independent contractors , and/or freelanc
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 27 of 40


                                                      US 10 ,096 ,000 B2
                            17                                                                     18
ers , may be approved , in advance , for hiring and /or for          tion with such data and /or information beingmade available
working for the employer and/ or hiring entity , as well as data     to users of the apparatus 100 . Applicant hereby incorporates
and / or information regarding which individuals, indepen            by reference herein the teachings of Basic Business Statistics
dent contractors, and/or freelancers, may be prohibited , in   Concepts and Applications, Mark L . Berenson and David M .
advance , from being hired by, and/ or from working for, the 5 Levine, 6th Edition , Prentice Hall 1996 .
employer and/or hiring entity . The database 10H may also           The database 10H may also contain data and/ or informa
contain information regarding which individuals, indepen        tion concerning attrition rates at individual employers and/or
dent contractors , and/ or freelancers , may obtain information hiring entities, as well as in different fields and / or market
about the employer and /or hiring entity as well as informa
tion regarding those individuals who may be prohibited from 10 sectors  , salary information , salary surveys for particular
                                                                jobs, professions, etc ., including salary , benefits , and /or
obtaining such information . The database 10H may also other compensation , data and /or information for various
contain information regarding which individuals, indepen        experience levels, skill levels , skills and abilities, educa
dent contractors, and/or freelancers, may apply for a job , tional       credentials , and/or other data and /or information
position , project, or assignment, with an employer and/or
hiring entity as well as information regarding those indi- 15 which may be utilized by any of the individuals and /or
viduals  who may be prohibited from so applying .               employers described herein , by job or profession type, by
   The database 10H may also contain data and /or informa       market sector, by type of employer, and / or by location
tion pertaining to an employment agency , recruiters, head       and /or geographic region .
hunters , agents, managers, and / or other third party interme     The database 10H may also contain data and/or informa
diaries (hereinafter “ recruiter” ), who or which attempt to 20 tion regarding the latest developments and /or current devel
brings individuals and employers together so as to facilitate opments in the employment and / or recruiting field , includ
the fulfillment of the needs of the respective parties. The ing, but not limited to , growth areas, demand information for
information can include, but not be limited to , the recruiter ' s   certain jobs and / or professions, etc .
name, location , types of positions filled by same, informa             The data and / or information which is stored in the data
tion from past clients , references , past dealings and/ or deals 25 base 10H , or in the collection of databases, can be linked via
with an employer and /orhiring entity , salary histories of past relational database techniques , to the respective employer
deals, etc .                                                         computers 30 and /or individual computers 20 and /or via any
   As in the case with individuals and employers, in order to        appropriate database management techniques . The data and /
preserve confidentiality and /or so as to maintain an anony or information           , in the preferred embodiment, can be updated
mous identity , each of the above -described types of infor - 30 via inputs from the respective individual computers 20 ,
mation can be described in a generic manner, i.e., a recruiter and /or employer computers 30 , and /or from any other infor
and /or any information pertaining thereto can be described mation source , at any time. Information updates can also be
generically , i. e. a legal recruiter specializing in placing
bankruptcy attorneys , etc ., as opposed to being named and 35 provided       from other information sources via the communi
                                                                    cation network .
positively identified .
   Each andbyevery    field of data generic
                                    and/or term
                                            information                The database 10H , or collection of databases , may be
represented       a corresponding                or termscanso beas updated by each of the respective individuals, employers, or
to keep the true information masked for a desired time               by an administrator and / or operator of the central processing
period or during a certain period of processing . The recruiter      computer 10 , and/ or by any other third party, in real-time,
data and/ or information can also include events and /or 40 and /or via dynamically linked database management tech
occurrences for which the recruiter may desire to be notified . niques . The data and /or information stored in the database
Any of the data and/or information stored in the database 10H can also be updated by external sources . The database
10H may have hyperlinks associated therewith for directing      10H will contain any and all information deemed necessary
a party to a separate and/or a different data and/or informa    and/or desirable for providing all of the processing and /or
tion source , which may also be external from the central 45 services and /or functions described herein . Applicant hereby
processing computer 10 .                                        incorporates by reference herein the subject matter of Fun
   The database 10H may also contain any other information damentals of Database Systems, by Ramez Elmasri and
which may be relevant, pertinent, useful, and /or desired , for Shamkant B . Navathe, 2nd Ed., Addison -Wesley Publishing
facilitating the operation of the apparatus and method of the Company, 1994 .
present invention as described herein and /or as related 50 The database 10H can also contain any information
thereto .                                                       needed for corresponding with any of the individuals , inde
    The database 10H , in the preferred embodiment, is a pendent contractors, freelancers, employers and / or hiring
database which may include individual databases or collec - entities, and /or recruiters, described herein , such as their
tions of databases, with each database being designated to           respective addresses, telephone numbers , e -mail addresses ,
store any and all of the data and / or information described 55 pager number, and/ or any other information for facilitating
herein .                                                             a communication with any of these respective parties .
   The database 10H may also contain data and/ or informa               The database 10H can also include employer-related data
tion concerning past placements and / or transactions with           and / or information , job and /or position - related information ,
such data and / or information being stored after each place -       individual, independent contractor and / or freelancer, data
ment and /or transaction which occurs via the apparatus and 60 and / or information , recruiter, headhunter, and / or third party
method of the present invention . Any and all data and /or           intermediary - related information , and/ or any other data and /
information can be stored regarding transactions which               or information needed and /or desired for performing any of
occur via the present invention as well as those transactions        the herein -described methods and features of the present
which occur independently of the present invention . The             invention .
data and/or information can then be compiled and processed 65          With reference once again to FIG . 2 , the central process
using statistical calculations in order to update the stored         ing computer 10 also includes an output device 101 such as
historical placement and /or transaction data and /or informa-       a printer, a modem , a fax /modem , or other output device , for
                 Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 28 of 40


                                                    US 10 ,096 , 000 B2
                              19                                                                    20
providing data and/or information to the operator or user of          processing computer 10 . In the preferred embodiment, the
the central processing computer 10 or to a third party or third       employer computer 30 includes a central processing unit or
party entity .                                                        CPU 30A , which in the preferred embodiment, is a micro
   In the preferred embodiment, each of the individual                processor. The CPU 30A may also be a microcomputer, a
computer ( s ) 20 and the employer computer(s ) 30 , include 5 minicomputer, a macro -computer, and /or a mainframe com
the same, similar, or analogous, components and/ or periph -          puter, depending upon the application .
eral devices as described herein for the central processing              The employer computer 30 also includes a random access
computer 10 . In this manner, any individual computer ( s ) 20        memory device ( s ) 30B (RAM ) and a read only memory
or employer computer( s ) 30 , may be the same as, or be              device ( s ) 30C (ROM ), each of which is connected to the
similar to , the centralprocessing computer 10 . In this regard , 10 CPU 30A , a user input device 30D , for entering data and/ or
and depending upon the application and/ or individual and/ or         commands into the employer computer 30 , which includes
employer requirements , each of the individual computer ( s )         any one or more of a keyboard , a scanner, a user pointing
20 and / or each of the employer computer( s ) 30 can have the        device , such as , for example , a mouse , a touch pad , and / or
same or similar components as the central processing com -            an audio input device and/or a video input device , etc ., if
puter 10.                                                          15 desired , which input device (s ) are also connected to the CPU
   FIG . 3 illustrates the individual computer 20, in block           30A . The employer computer 30 also includes a display
diagram form . The individual computer 20 , in the preferred          device 30E for displaying data and /or information to a user
embodiment, is a network computer or computer system                  or operator.
which is utilized to access and /or to communicate with the              The employer computer 30 also includes a transmitter( s)
central processing computer 10 . In the preferred embodi- 20 30F , for transmitting signals and /or data and /or information
ment, the individual computer 20 includes a central process  to any one or more of the central processing computer ( s ) 10
ing unit or CPU 20A , which in the preferred embodiment, is and individual computer(s) 20. The employer computer 30
a microprocessor. The CPU 20A may also be a microcom                  also includes a receiver 30G , for receiving signals and /or
puter, a minicomputer , a macro - computer, and /or a main    data and / or information from any one or more of the central
frame computer, depending upon the application .           25 processing computer ( s ) 10 and/ or the individual computer ( s )
  The individual computer 20 also includes a random access            20.
memory device ( s ) 20B (RAM ) and a read only memory                   The employer computer 30 also includes a database ( s )
device (s ) 20C (ROM ), each of which is connected to the 30H which can contain any and /or all of the data and/or
CPU 20A , a user input device 20D , for entering data and /orinformation described herein with regards to the database
commands into the individual computer 20 , which includes 30 10H of the central processing computer 10 . The database
any one or more of a keyboard, a scanner, a user pointing             30H can also contain data and/or information concerning a
device , such as, for example , a mouse , a touch pad , and/or        particular employer and/or hiring entity and/or groups of
an audio input device and / or a video input device , etc ., if       employers and / or hiring entities, as well as data and / or
desired , which input device (s ) are also connected to the CPU information concerning the work schedule( s ) and/ or work
20A . The individual computer 20 also includes a display 35 calendar (s ), including project schedules and /or calendars ,
device 20E for displaying data and/or information to a user            for the employer and/or hiring entity , or groups thereof, for
or operator.                                                          which the employer computer 30 is associated . This data
   The individual computer 20 also includes a transmitter (s )        and /or information can also include information concerning
20F, for transmitting signals and / or data and/ or information       when the employer may be in need of individuals , indepen
to any one or more of the central processing computer ( s ) 10 40 dent contractors , and /or freelancers, and / or when the
and to the employer computer ( s ) 30 . The individual com -          employer and / or hiring entity may not be in need of same.
puter 20 also includes a receiver 20G , for receiving signals           With reference once again to FIG . 4 , the employer com
and / or data and /or information from any one or more of the         puter 30 also includes an output device 301 such as a printer,
centralprocessing computer(s ) 10 and/or the employer com             a modem , a fax /modem , or other output device , for provid
puter (s ) 30.                                                     45 ing data and / or information to the operator or user of the
   The individual computer 20 also includes a database (s )           individual computer 20 or to a third party or third party
20H which can contain any and /or all of the data and/ or entity .
information described herein with regards to the database          The databases 20H and 30H of the individual computer (s )
10H of the central processing computer 10 . The database        20 and the employer computer (s ) 30 , respectively, can
20H can also contain data and /or information personal to an 50 contain any and /or all of the data and/ or information which
individual or group of individuals, as well as data and/ or is stored and/ or contained in the database 10H .
information concerning the work schedule( s ) and /or work               The database 10H , or collection of databases which form
calendar (s) for the individual and /or group of individuals for      the database 10H , as well as any database 20H and/or 30H ,
which the individual computer (s ) 20 is/ are associated . This       and /or any other database ( s ) described herein , can be imple
data and/or information can also include information con - 55 mented by utilizing database software and / or spreadsheet
cerning when the individual is scheduled to work and /or              software , such as, for example database software by
when the individual is available to take work assignments.            Oracle® , Microsoft® Access® and /or Microsoft® Excel® ,
  With reference once again to FIG . 3 , the individual               or any other suitable database or spreadsheet software
computer 20 also includes an output device 201 such as a programs and /or systems.
printer, a modem , a fax /modem , or other output device , for 60 The data and/ or information can be provided by the
providing data and /or information to the operator or user of various employers , hiring entities , individuals , independent
the individual computer 20 or to a third party or third party    contractors , freelancers, applicants, recruiters , headhunters,
entity .                                                         third party intermediaries , and / or the operator and /or the
   FIG . 4 illustrates the employer computer 30 , in block            administrator of the apparatus 100, and can be uploaded to ,
diagram form . The employer computer 30 , in the preferred 65 downloaded from , and/or be stored and /or be residenton any
embodiment, is a computer or computer system which is                 of the central processing computer ( s ) 10 , the individual
utilized to access and/or to communicate with the central             computer( s) 20 , and/ or the employer computer(s ) 30 .
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 29 of 40


                                                        US 10 ,096 ,000 B2
                                                                                                      22
   In the preferred embodiment, wherein the apparatus 100              the central processing computer 10 . As in the case with
is utilized over the Internet and/ or the World Wide Web ,             employers and/ or hiring entities, data and/ or information
hyperlinks and /or other data and / or information links and/or        regarding these Individuals , job applicants , prospective
linking methods and/or devices , can be utilized in order to           employees, employees, independent contractors, temporary
provide an additional mechanism by which any of the 5 workers , and / or freelancers , etc ., can also be stored in the
individual computers 20 and / or any of the employer com - database 20H of any individual computer 20 and / or in the
puters 30 , can access and/ or communicate with any other              database 30H of any employer computer 30 .
individual computer 20, employer computer 30 as well as                  Recruiters and /or other third party intermediaries
the central processing computer. Any and/ or all of the central        described herein can also store data and/ or information
processing computer 10 , the individuals computers 20 , and 10 regarding any of the individuals , employers and /or hiring
or the employer computers 30 , describe herein , can also be           entities , whom they represent, which data and /or informa
linked to , and /or can access and/ or communicate with , any          tion can also be stored in the database 10H of the central
external computer , computer system , and /or information              processing computer 10 as well as the database 20h of the
source (not shown ), including, but not limited to , school            individual computer 20 and /or the database 30H of the
registrar office computers , recruiter computers , employment 15 employer computer 30 . A recruiter or third party interme
agency computer , in order to access and/ o obtain informa-            diary may utilize an individual computer 20 to access and /or
tion therefrom .                                                       utilize the present invention .
   The apparatus 100 and the method of the present inven -                The apparatus and method of the present invention can be
tion can be utilized to perform various recruitment and /or            utilized in many preferred embodiments to provide job
recruitment - related services and /or functions . The present 20 search services, recruitment services, and /or recruitment
invention can be utilized by an individual, an independent        related services. FIGS . 5A to 5E illustrate a preferred
contractor, and /or a freelancer, in order to search for, and /or      embodiment operation of the apparatus of FIG . 1 , in flow
to apply for, a job , a position , a project, and /or an assign -      diagram form . FIGS. 5A to 5E illustrate a method for using
ment. The present invention can also be utilized by an                 the apparatus 100 , for assisting individuals, job applicants ,
employer and / or hiring entity in order to search for , and or 25 prospective employees , employees , independent contrac
to recruit , an individual, an independent contractor, and/or a        tors, temporary workers, and/ or freelancers , etc . ( hereinafter
freelancer, in order to fill a job , a position , a project, and /or   referred to collectively as “ individual” or “ individuals ” ), to
an assignment.                                                         perform job searches , for employment positions, contracting
   The present invention can also be utilized by a recruiter, jobs, temporary assignments and/ or freelance assignments
a headhunter, and/ or a third party intermediary , in order to 30 (hereinafter referred to as a " job " or " jobs” ).
assist a respective individual, independent contractor, and /or           The operation of the apparatus 100 commences at step
freelancer, search for a job , a position , a project, and/or an       200 . At step 201 , the individual accesses the central pro
assignment, as well as to assist an employer and /or a hiring          cessing computer 10 via the individual computer 30 . The
entity to search for, and /or to recruit , an individual, an           individual may, at step 202 , enter data and /or information
independent contractor, and / or a freelancer, in order to fill a 35 regarding his or her education , skills , work experience ,
job , a position , a project, and /or an assignment.                   objectives and/ or any other data and / or information pertinent
   The data and /or information which is stored in the data            to a job search . Step 202 may be dispensed with if this
base 10H , as well as stored in any of the databases 20H     information has been entered by the individual previously.
and / or 30H , can be linked via any suitable data linking   The data and/ or information can be entered specifically
techniques such as, for example, dynamically linked lists 40 and/or generically. If entered specifically, the individual can
(DLLs), linked lists , and object links embedded (OLE ' s ). also enter generic data and /or information to preserve con
   In any and all of the embodiments described herein , each fidentiality, if desired .
of the individual computers 20 , the central processing com     Data and/ or information may also be entered into the
puter(s ) 10 and the employer computers 30 can communi- central processing computer 10 by uploading and/or down
cate with one another via electronic submissions, electronic 45 loading , whichever the case may be, a resume and/or any
form submissions and/or transmissions , e -mail transmis -             other pertinent data and /or information . Data and /or infor
sions, facsimile transmissions , telephone messages , tele -           mation may also be obtained via a questionnaire which may
phone calls , physical mail delivery , and / or via any other          be provided and /or answered on - line . Any and/ or all of such
suitable communication technique , medium , or method .    data and /or information may be stored in the database 10H .
   In any and all of the embodiments described herein , 50    The central processing computer 10 can also process the
employers and other hiring entities can post and/ or list              specific data and/ or information in order to convert and /or
information regarding jobs, employment positions, tempo -              separately store same as generic data and / or information .
rary positions, assignments , freelance assignments , contract -       Any and all data and / or information stored at step 202 ,
ing assignments ( hereinafter “ jobs” ), as well as any other and /or previously , can be stored in the database 10H of the
assignments, projects, and/ or efforts which require and /or 55 central processing computer 10 and/ or in the databases 20H
which may require the services of individuals , independent            and /or 30H , respectively , of the individual computer 20
contractors , freelancers , and /or temporary employees, etc .         and/or the employer computer 30 , as appropriate . At step
  Data and / or information regarding the above - described            203 , the individual can choose to have the search proceed
jobs , employment positions, assignments , etc ., can be stored        with specific data and/ or information and /or generic data
in the database 10H of the central processing computer 10 . 60 and / or information .
The data and/or information can also be stored in the                     If, at step 204 , it is determined that a search with specific
database 20H of any individual computer 20 and/ or in the              data and/ or information is selected , the central processing
database 30H of any employer computer 30 .                             computer 10 will proceed to step 205 and proceed with the
   Individuals, job applicants , prospective employees,                specific data and/or information . Thereafter, the operation
employees, independent contractors, temporary workers, 65 will proceed to step 207 . If, however, at step 204 , it is
and / or freelancers , etc ., can also post and / or list data and / or determined that a search with specific data and / or informa
information regarding themselves with the database 10H of tion is not selected , the central processing computer 10 will
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 30 of 40


                                                      US 10 ,096 , 000 B2
                          23                                                                      24
proceed to step 206 and proceed with the generic and /or             individual , so notifying the individual. The individual can
general data and/or information . Thereafter, the operation          review the data and/or information , at step 220 , and transmit
will proceed to step 207 .                                           a response to the central processing computer 10 at step 221.
   At step 207 , the individual will enter his or her job search ,   If the employer 's response had included a request for
including any search criteria , into the central processing 5 additional and/ or more specific data and /or information ,
computer 10 via the individual computer 20 . At step 208 , the       such as , but not limited to , a resume, references , work
central processing computer 10 will query the database of            samples, salary requirements, salary history, transcripts,
posted and / or listed jobs and generate a report or list of jobs    and / or requests for authorization to obtain any of the above ,
which meet the individual' s search criteria . At step 209 , the     and / or any other information of interest to the employer , the
central processing computer 10 will provide the individual 10 individual' s response , at step 221 , can include same and /or
with the report or list of available jobs either electronically links to same. The operation of the apparatus will thereafter
and/ or otherwise . The results of the search can also be proceed to step 222 .
provided to the individual by being displayed on the display         At step 222, the central processing computer 10 will
device 20E and /orby being printed via the output device or          determine whether the individual is interested in pursuing
printer 201.                                                   15 the opportunity with the employer. If at step 222, it is
   Thereafter , the individual will decide whether he or she determined that the individual is not interested in pursing the
wishes to apply for any of the jobs . At step 210 , the opportunity , the central processing computer will, at step
individual can transmit information to the central processing     223 , record and/or store this information , along with any
computer 10 regarding which , if any , of the reported jobs he and/or all data and / or information regarding and/ or pertinent
or she wishes to apply for.Atstep 211 , the central processing 20 to the search and/or the corresponding results, including
computer 10 will determine whether the individual wants to           information concerning the employer, the individual, the
apply for any of the reported jobs. If, at step 211 , it is          time and date of the consideration, along with any notes
determined that the individual does not want to apply for any        made by the employer or individual, up to this point.
of the reported jobs, the central processing computer 10 will, Thereafter, operation of the apparatus will cease at step 224 .
at step 212 , record and /or store any and /or all data and /or 25 If, at step 222 , it is determined that the individual is
 information regarding and /or pertinent to the search and/ or      interested in pursuing the opportunity , the data and /or infor
the corresponding results, up to this point, including the mation in the individual' s response will, at step 225 , be
actions of the individual. The operation of the apparatus 100       transmitted to the employer and /or the employer computer
will thereafter cease at step 213.                                  30 associated with the employer. The employer can review
    If, at step 211 , it is determined that the individual wants 30 the data and /or information , at step 225 , and transmit a
to apply for a reported job , the operation will proceed to step    response to the central processing computer 10 at step 226 .
214 . At step 215 , the individual data and/ or information ,       The response can include information as to whether the
whether specific , generic , and / or general, is transmitted to     employer is interested in pursuing discussions with the
the employer and /or employer computer 30 . Any data and /or individual.
information described as being transmitted between the 35 At step 227 , the central processing computer 10 will
parties , and/ or between the respective computers , can be          process the employer 's response in order to determine if the
transmitted electronically , such as via e -mail, electronic         employer is still interested in pursuing the opportunity
message transmission , telephone call , telephone message ,          regarding the individual. If, at step 227, it is determined that
facsimile transmission , pager message , and /or physical mail       the employer is not interested in pursuing the opportunity
delivery . The employer can review the data and /or informa- 40 regarding the individual, the central processing computer 10
tion , at step 215 , and transmit a response to the central          will, at step 228 , record and /or store this information , along
processing computer 10 at step 216 .                                 with any and /or all data and/ or information regarding and/or
  At step 217 , the central processing computer 10 will              pertinent to the search and /or the corresponding results ,
process the employer 's response and determine if the                including information concerning the employer, the indi
employer is interested in pursuing discussions with the 45 vidual, the time and date of the consideration , along with any
individual. If, at step 217 , it is determined that the employer     notes made by the employer or individual, up to this point.
is not interested in pursuing the individual, the central            Thereafter, the operation of the apparatus will cease at step
processing computer 10 will, at step 218 , record and /or store      229 .
any and /or all data and /or information regarding and /or              If, at step 227 , it is determined that the employer is
pertinent to the search and / or the corresponding results , 50 interested in pursing the opportunity with the individual, the
including information concerning the employer , the indi-         central processing computer 10 will, at step 230 , put the
vidual, the time and date of the consideration , along with any   employer and the individual in contact with each other by
notes made by the employer or individual, up to this point. transmitting contact information to either or both of the
    The data and /or information stored at step 218 is stored in  employer and / or the individual. The contact information
the database 10H for later use or reference by any individual, 55 may include the individual' s name, address, telephone num
employer, and/or operator or administrator of the apparatus ber, fax number, e -mail, and /or any other contact informa
 100 . Some or all of the data and /or information stored in the tion for the individual, and/ or the employer 's name, address ,
database 10H may thereafter be transmitted to , and /or stored    person to contact, contact individual at the employer, tele
in , the database ( s ) 20H and/ or 30H of the respective indi- phone number, fax number, e -mail, and/ or any other contact
vidual computer( s ) 20 and /or employer computer ( s ) 30 . The 60 information for the employer. The employer and the indi
operation of the apparatus 100 will thereafter cease at step       v idual may thereafter proceed with the interview , employ
219 .                                                               ment screening , and/ or recruitment, processes.
   If , at step 217 , it is determined that the employer is            At step 231, the central processing computer 10 can
interested in pursuing discussions with the individual, then         monitor the interview , employment screening, and /or
the central processing computer 10 will, at step 220 , notify 65 recruitment, processes , which take place between the
the individual by transmitting a message to the individual,          employer and the individual. At step 232 , the central pro
and/ or to the individual computer 20 associated with the            cessing computer 10 will record and/or store any and /or all
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 31 of 40


                                                       US 10 ,096 , 000 B2
                                25                                                                   26
data and/ or information regarding and/or pertinent to the             questionnaire which may be provided and /or answered on
search and /or the corresponding results , including informa           line. Any and/ or all of such data and /or information may be
tion concerning the employer, the individual, any informa-             stored in the database 10H .
tion concerning whether a deal has been reached between                   The central processing computer 10 can also process the
the parties, any information concerning offers, counteroffers, 5       specific data and /or information in order to convert and/or
rejected offers and /or rejected counteroffers, the time and           separately store same as generic data and /or information .
date of the consideration , along with any notes made by the           Any and all data and / or information stored at step 302 ,
employer or individual , up to this point.                             and /or previously, can be stored in the database 10H of the
   The data and / or information stored at step 232 is stored in       central processing computer 10 and /or in the databases 20H
the database 10H for later use or reference by any individual110 ,  and/or 30H , respectively, of the individual computer 20
 employer, and/ or operator or administrator of the apparatus 303/,orthetheemployer
                                                                    and          employer computer 30 , as appropriate. At step
                                                                                          can choose to have the search proceed
 100 . Some or all of the data and /or information stored in the
 database 10H may thereafter be transmitted to , and /or be and /or information . / or information and / or generic data
                                                                    with  specific  data  and
 stored in , the database ( s ) 20H and/ or 30H of the respective 15 If, at step 304 . it is determined that a search with specific
 individual computer(s ) 20 and /or employer computer (s) 30 . data and /or information is selected , the central processing
 The operation of the apparatus 100 will thereafter cease at computer 10 will proceed to step 305 and proceed with the
step 233.                                                           specific data and /or information . Thereafter, the operation
    The operation of the apparatus 100 may be terminated by         will proceed to step 307. If, however, at step 304 , it is
 either the individual and/or the employer at any time. In this 20 determined that a search with specific data and /or informa
manner, a party may terminate discussions at any time. The tion is not selected , the central processing computer 10 will
individual and/ or the employer may also , at any time, obtain proceed to step 306 and proceed with the generic and/ or
information about, and /or perform research on , the opposite  general data and /or information . Thereafter, the operation
party by linking to said information and/ or research via the will proceed to step 307 .
central processing computer 10 and/ or via links and/ or 25 At step 307 , the employer will enter its recruitment
hyperlinks which can be inserted in the various e -mails               Search , including any search criteria , into the central pro
and /or electronic messages which are utilized and /or trans -         cessing computer 10 via the employer computer 30 . At step
mitted in conjunction with the present invention . The infor-          308 , the central processing computer 10 will query the
mation and /or research can be obtained without interrupting      database of posted and/ or listed individuals and generate a
the processing of the central processing computer 10 . In this 30 report or list of individuals who meet the employer ' s search
manner , a party may obtain information and /or research               criteria . At step 309 , the central processing computer 10 will
about the opposite party , at any time, and without interrupt-         provide the employer with the report or list of available
ing the processing of the central processing computer 10 .             individuals either electronically and /or otherwise . The
   The present invention in another preferred embodiment,              results of the search can also be provided to the employer by
 can be utilized by an employer and/or hiring entity in order 35 being displayed on the display device 30E and/or by being
to search for and/ or recruit individuals for jobs , employment printed via the output device or printer 301 .
positions , temporary assignments, projects , and /or freelance     Thereafter, the employer will decide whether it wants to
assignments, and /or for any other need . FIGS . 6A to 6E              pursue any of the individuals identified in the search report.
illustrate another preferred embodiment operation of the               At step 310 , the employer can transmit information to the
apparatus of FIG . 1, in flow diagram form . FIGS. 6A to 6E 40 central processing computer 10 regarding which , if any , of
illustrate a method for using the apparatus 100 , for assisting        the reported individuals its wants to pursue . At step 311, the
employers and / or hiring entities (hereinafter referred to as         central processing computer 10 will determine whether the
" employer ” ) in searching for and /or for recruiting job appli -     employer wants to pursue any of the individuals . If, at step
cants , prospective employees, employees, independent con -            311 , it is determined that the employer does not want to
tractors , temporary workers , and / or freelancers , etc . (here - 45 pursue any of the individuals , the central processing com
inafter referred to collectively as “ individual” ) , to fill jobs ,
                                                                  puter 10 will, at step 312 , record and/ or store any and /or all
employment positions, contracting jobs, temporary assign -        data and / or information regarding and /or pertinent to the
ments , freelance assignments , and /or other needs.              search and / or the corresponding results , up to this point,
    The operation of the apparatus 100 commences at step          including the actions of the employer. The operation of the
 300. At step 301, the employer accesses the central process - 50 apparatus 100 will thereafter cease at step 213 .
 ing computer 10 via the employer computer 30 . The                  If, at step 311 , it is determined that the employer wants to
employer may , at step 302, enter data and/or information pursue an individual, the operation will proceed to step 314 .
regarding its requirements and /or needs, including, but not At step 315 , the employer data and / or information , whether
limited to , those related to hiring needs, and/ or its require -      specific, generic, and/or general, is transmitted to the indi
ments concerning educational credentials, skills, work expe - 55 vidual and /or individual computer 20 . Any data and/ or
rience, objectives, and / or any other data and /or information        information described as being transmitted between the
pertinent to a fulfilling its needs. Step 302 may be dispensed          parties , and /or between the respective computers , can be
with if this information has been entered by the employer              transmitted electronically , such as via e -mail , electronic
previously. The data and/or information can be entered                 message transmission , telephone call, telephone message ,
specifically and / or generically . If entered specifically , the 60 facsimile transmission , pager message , and /or physical mail
employer can also enter generic data and /or information to          delivery . The individual can review the data and / or infor
preserve confidentiality , if desired .                                mation , at step 315 , and transmit a response to the central
   Data and/or information may also be entered into the                processing computer 10 at step 316 .
central processing computer 10 by uploading and /or down -                At step 317 , the central processing computer 10 will
loading , whichever the case may be, job descriptions and /or 65 process the individual's response and determine if the indi
hiring needs and/ or any other pertinent data and /or infor -          vidual is interested in pursuing discussions with the
mation . Data and/or information may also be obtained via a            employer. If, at step 317 , it is determined that the individual
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 32 of 40


                                                     US 10 ,096 ,000 B2
                              27                                                                   28
is not interested in pursuing the opportunity , the central         made by the employer or individual, up to this point.
processing computer 10 will , at step 318 , record and/ or store     Thereafter, the operation of the apparatus will cease at step
any and /or all data and /or information regarding and /or          329 .
pertinent to the search and / or the corresponding results,         If , at step 327 , it is determined that the individual is
including information concerning the employer, the indi- 5 interested in pursing the opportunity with the employer, the
                                                                 central processing computer 10 will , at step 330, put the
vidual , the time and date of the consideration , along with any individual
notes made by the individual or employer, up to this point. transmittingandcontact  the employer in contact with each other by
    The data and /or information stored at step 318 is stored in individual and /or theinformation      to either or both of the
the database 10H for later use orreference by any individual, 10 may include the employer ' s name,The
                                                                                            employer  .       contact information
                                                                                                          address , person to con
employer , and /or operator or administrator of the apparatus tact, contact individual at the employer, telephone          number,
100 . Some or all of the data and /or information stored in the  fax number    , e-mail, and /or any other contact  information for
database 10H may thereafter be transmitted to , and/or stored the employer and / or the individual' s name, address , tele
in , the database(s) 20H and /or 30H of the respective indi phone number, fax number, e -mail, and/ or any other contact
vidual computer( s ) 20 and /or employer computer ( s ) 30. The 15 information for the individual. The emplover and the indi
operation of the apparatus 100 will thereafter cease at step       vidual may thereafter proceed with the interview , employ
319 .                                                              ment screening, and /or recruitment, processes .
   If, at step 317 , it is determined that the individual is           At step 331, the central processing computer 10 can
interested in pursuing discussions with the employer, then monitor the interview , employment screening , and/or
the central processing computer 10 will, at step 320 , notify 20 recruitment, processes, which take place between the
the employer by transmitting a message to the employer, employer and the individual. At step 332 , the central pro
and / or to the employer computer 30 associated with the            cessing computer 10 will record and / or store any and/or all
employer, so notifying the employer. The employer can               data and /or information regarding and / or pertinent to the
review the data and/ or information , at step 320 , and transmit    search and /or the corresponding results , including informa
a response to the centralprocessing computer 10 at step 321 . 25 tion concerning the employer, the individual, any informa
If the individual' s response had included a request for            tion concerning whether a deal has been reached between
additional and/or more specific data and/ or information ,          the parties, any information concerning offers , counteroffers,
such as , but not limited to , job description , firm resume,       rejected offers and/or rejected counteroffers, the time and
references , work samples, salary and benefits information ,        date of the consideration , along with any notes made by the
and / or requests for authorization to obtain any of the above , 30 employer or the individual, up to this point.
and /or any other information of interest to the individual, the The data and/ or information stored at step 332 is stored in
employer's response , at step 321, can include same and/or    the database 10H for later use or reference by any employer ,
links to same. The operation of the apparatus will thereafter individual, and/ or operator or administrator of the apparatus
proceed to step 322 .                                         100 . Someor all of the data and /or information stored in the
   At step 322 , the central processing computer 10 will 35 database 10H may thereafter be transmitted to , and/or be
determine whether the employer is interested in pursuing the  stored in , the database ( s ) 20H and /or 30H of the respective
opportunity with the individual. If at step 322, it is deter- individual computer( s) 20 and /or employer computer (s ) 30 .
mined that the employer is not interested in pursing the      The operation of the apparatus 100 will thereafter cease at
opportunity , the central processing computer will, at step step 333 .
323 , record and /or store this information , along with any 40 The operation of the apparatus 100 may be terminated by
and/ or all data and /or information regarding and/ or pertinent either the employer and/ or the individual at any time. In this
to the search and/ or the corresponding results , including         manner, a party may terminate discussions at any time. The
information concerning the employer, the individual, the            employer and /or the individual may also , at any time, obtain
time and date of the consideration , along with any notes           information about, and /or perform research on , the opposite
made by the employer or individual, up to this point . 45 party by linking to said information and / or research via the
Thereafter, operation of the apparatus will cease at step 324 .     central processing computer 10 and /or via links and /or
   If, at step 322 , it is determined that the employer is          hyperlinks which can be inserted in the various e-mails
interested in pursuing the opportunity , the data and / or infor-   and / or electronic messages which are utilized and /or trans
mation in the employer 's response will , at step 325 , be          mitted in conjunction with the present invention . The infor
transmitted to the individual and /or the individual computer 50 mation and /or research can be obtained without interrupting
20 associated with the individual. The individual can review        the processing of the central processing computer 10 . In this
the data and / or information , at step 325 , and transmit a        manner, a party may obtain information and/ or research
response to the central processing computer 10 at step 326 .        about the opposite party , at any time, and without interrupt
The response can include information as to whether the              ing the processing of the central processing computer 10 .
individual is interested in pursuing discussions with the 55           In another preferred embodiment, the present invention
employer.                                                           can be utilized to provide notification of job openings and / or
  At step 327, the central processing computer 10 will              job , contracting , freelancing , and/or temporary position ,
process the individual 's response in order to determine if the     opportunities, to an individual an /or group of individuals. In
individual is still interested in pursuing the opportunity. If,     this embodiment, the central processing computer 10 can be
at step 327, it is determined that the individual is not 60 manually activated , automatically activated , and / or pro
interested in pursuing the opportunity regarding the                grammed for automatic activation , so as to perform searches
employer, the central processing computer 10 will , at step         of, and for, job openings and /or job , contracting, freelancing ,
328 , record and/or store this information , along with any         and /or temporary position , opportunities, and provide an
and/ or all data and /or information regarding and/ or pertinent individual and/or group of individuals with notification of
to the search and /or the corresponding results, including 65 the availability of same.
information concerning the employer, the individual, the               FIG . 7 illustrates another preferred embodiment operation
time and date of the consideration , along with any notes           of the apparatus of FIG . 1, in flow diagram form . In the
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 33 of 40


                                                         US 10 ,096 , 000 B2
                                 29                                                                30
embodiment of FIG . 7 , the apparatus and method of the                    The operation of the apparatus 100 commences at step
present invention is utilized so as to provide notification of          400 . At step 401, the searching event will occur thereby
job openings and /or job opportunities to an individual and /or         activating the central processing computer 10 . Thereafter , at
a group of individuals . In this manner, the present invention          step 402, the central processing computer 10 will query the
can be utilized to inform an individual or individuals of job 5 database 10H in order to perform a job search for the
openings which may be of interest to him , her, or them , as            individual. The central processing computer 10 will there
the jobs or positions are posted and /or listed with the                after, at step 403, generate a list or report of available jobs
apparatus 100 by an employer and /or hiring entity .                    and / or employers which may meet the individual 's criteria ,
   In the embodiment of FIG . 7 , an individual who desires to          which may be of interest to the individual, and / or which may
be notified of any of the herein described job openings , 10 be a possible match for the individual .
positions, assignments, contracts and/or projects , can list               At step 404 , the list or report of jobs will be transmitted
and / or provide their data and /or information , i.e ., resume,        to the individual and /or to the individual computer 20
educational qualifications, work experience , skills , refer -          associated with the individual. The list or report can be
ences, work samples, and/ or any other pertinent information ,          transmitted electronically , such as via e -mail, electronic
along with the type of job , work , project, and/or assignment, 15 message transmission , telephone call , telephone message,
which they seek , with the apparatus 100 and , in particular ,          facsimile transmission, pager message , and /or physicalmail
with the central processing computer 10 , such as via the               delivery .
individual computer 20 . Thereafter , the individual' s data               Atstep 405 , the job search process between the individual
and/ or information can be stored in the database 10H .          and the employer will then proceed in the manner described
Individuals posting or listing with the apparatus 100 may be 20 in steps 210 through 233 of FIG . 5 , the description of which
subscribers , non -subscribers, and /or one -time and /or occa - is hereby incorporated by reference herein . Thereafter, the
sional or sporadic users of the apparatus 100.                   operation of the apparatus 100 will cease at step 406 .
   The individual can also include information regarding the               In another preferred embodiment, the present invention
" searching event” , the occurrence of which will trigger the           can be utilized to provide notification of individuals, inde
central processing computer 10 to perform a job search for 25 pendent contractors , freelancers , and/ or temporary workers ,
the individual and notify him or her of the results. The                who are available for job openings, projects, freelance
" searching event can be pre-defined and /or be pre -specified          assignments , and /or temporary assignments, to an employer
as a date , a time, a time interval( s ), a time period ( s ), events
                                                                and / or hiring entity and/ or to a group of employers and/ or
and/ or occurrences .                                           hiring entities . In this embodiment, the central processing
   The " searching event" can be requested by an individual, 30 computer 10 can be manually activated , automatically acti
individuals, an employer, employers , a hiring entity or        vated , and /or programmed for automatic activation , so as to
entities, and /or a recruiter, and may be defined as the                perform searches of, and for, individuals who may be
occurrence of a new job posting by an employer and/ or                   candidates to fill the job openings and/ or the requirements of
employers , upon the posting of new and /or revised data                 the employers and /or hiring entities and provide an
and / or information from an individual and / or group of 35 employer and /or group of employers with notification of the
individuals , upon a news release of certain business events ,
employment-related events , economic reports , industry -spe -            FIG . 8 illustrates another preferred embodiment operation
cific news, and/ or any other event which may create an                 of the apparatus of FIG . 1 , in flow diagram form . In the
interest on behalf of an employer to fill a position , and /or for      embodiment of FIG . 8 , the apparatus and method of the
an individual to seek a position , and /or upon the occurrence 40 present invention is utilized so as to provide notification of
of any recruitment initiating event, the happening of which             individuals, who are available for applying for, and /or for
will activate the central processing computer 10 . The central          interviewing for, job, job opportunities, and /or employer
processing computer 10 will thereafter proceed to perform a             needs, to an employer and/ or a group of employers . In this
job search of employers and / or jobs in order to identify jobs manner, the present invention can be utilized to inform an
or opportunities which may be of interest to , and / or which 45 employer or employers of individuals whom may be can
may be a possible match for, the individual.                     didates for,may be recruiting prospects for , and/ or who may
   The individual can also provide information such as a be interested in being notified about, any of the employer's
telephone number (s ), a facsimile number( s), a pager jobs, job opportunities, and/or needs , which are posted
number (s ), an electronic mail (e -mail ) address or e -mail           and/ or listed with the apparatus 100 by the employer or a
addresses, and /or any other information which will facilitate 50 representative .
a communication from the central processing computer 10 to                 In the embodiment of FIG . 8 , an employer who desires to
the individual and/ or the individual computer 20 associated            be notified of an individual or individuals , who may be
with the individual. In this manner, the central processing             qualified and /or interested in filling a job or position , can list
computer 10 can communicate job openings and /or other                  and/ or provide data and /or information , regarding the job
opportunities which may be requested and /or which may be 55 openings, project openings, freelance assignments , and /or
of interest to the individual. An employer can also provide             temporary assignments , including descriptions thereof, as
similar, and /or analogous information to the central process           well as the credentials required for filling and/or for being
ing computer 10 . Any and / or all of the data and /or infor -          offered the respective job opening , project opening , free
mation described herein as being provided by an individual,             lance assignment, and /or temporary assignment, with the
an employer, and / or a recruiter, can be stored in the database 60 central processing computer 10 .
10H .                                                                      The employer can also list and /or provide data and / or
   In the embodiment of FIG . 7 , the apparatus 100 can be              information about itself, a firm resume, salary structure ,
programmed so as to trigger the central processing computer             benefits packages, firm qualifications, firm references, work
 10 to perform a job search for an individual and , in this    samples , and/or any other pertinent information , with the
manner , any programmed job search activity and/or recruit- 65 central processing computer 10 , such as via the employer
ment activity will commence upon the occurrence of the         computer 30 . Thereafter, the employer ' s data and/ or infor
" searching event” .                                                    mation can be stored in the database 10H . Employers
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 34 of 40


                                                    US 10 ,096 ,000 B2
                           31                                                                      32
posting or listing jobs with the apparatus 100 may be                   description of which is hereby incorporated by reference
subscribers , non -subscribers, and /or one -time and /or occa -        herein . Thereafter, the operation of the apparatus 100 will
sional or sporadic users of the apparatus 100 .                         cease at step 506 .
   The employer can also include information regarding the                In any and /or all of the embodiments described herein ,
" searching event” , the occurrence of which will trigger the 5 any electronic messages, such as e -mails , electronic message
central processing computer 10 to perform a recruitment transmissions, pager messages, telephone calls ormessages ,
search for the employer and notify the employer of the          facsimile transmissions, etc ., described herein , can be gen
results . The " searching event" can be pre -defined and/ or be erated and/ or transmitted to any of the respective parties , in
pre -specified as a date , a time, a time interval(s ), a time        real- time, thereby providing real- time message transmission
period ( s ), events and /or occurrences.                          10 and /or notification services.
   The “ searching event" can be requested by an employer,                 In any and /or all of the embodiments described herein ,
employers , a hiring entity or entities, an individual, indi-           any electronic messages, such as e -mails , electronic message
viduals, and /or a recruiter, and may be defined as the                 transmissions, pager messages, telephone calls ormessages ,
occurrence of a new job posting by an employer and/or                   facsimile transmissions , etc ., which are generated by the
employers , upon the posting of new and /or revised data 15 central processing computer 10, by the individual computer
and/ or information from an individual and/ or group of                 20, and /or by the employer computer 30 , may contain
individuals, upon a news release of certain business events,            appropriate hyperlinks, and /or forwarding information , to
employment-related events , economic reports , industry -spe -          the party sending the electronic message and/ or e -mail, to a
cific news, and/or any other event which may create an                  third party, to other information, and/or to another informa
interest on behalf of an employer to fill a position , and /or for 20 tion source. In this manner, for example, an e-mail message ,
an individual to seek a position , and/ or upon the occurrence          transmitted from and /or on behalf of an employer to an
of any recruitment initiating event, the happening of which             individual, can contain a hyperlink (s ) to the employer' s web
will activate the central processing computer 10 . The central          site or web page .
processing computer 10 will thereafter proceed to perform a                The hyperlink (s ) to the employer ' s web site or web page
recruitment search of individuals in order to identify indi- 25 can provide the individual with a link to , and / or access to ,
viduals whom may be interested in , and/ or whom may be a               information about the employer, links to a video presenta
possible match for, the employer.                                       tion about the employer, the employer 's departments, and /or
   The employer can also provide information such as a                  any other information , video and /or photographs of the
telephone number (s ), a facsimile number ( s ), a pager                employer 's facilities, information regarding certain employ
number( s ), an electronic mail ( e -mail) address or e -mail 30 ees , job descriptions, benefits , financial and operational data
addresses, and/ or any other information which will facilitate          and /or information , salary information , travel-related ser
a communication from the central processing computer 10 to              vice entities or travel agents for arranging travel to the
the employer and/ or the employer computer 30 associated                employer for interview and/ or other purposes, links to
with the employer. In this manner, the central processing               information sources regarding the locale and/ or area where
computer 10 can communicate information regarding an               35   the employer is located , etc ., and/ or any other information
individual and /or individuals whom may be of interest to the           which may be of interest to a job applicant and /or prospec
employer . An individual can also provide similar, and /or              tive employee.
analogous information to the central processing computer           Similarly , any electronic message and/ or e -mail transmit
10 . Any and /or all of the data and / or information described ted from and/ or on the behalf of the individual can contain
herein as being provided by an employer, an individual, 40 hyperlinks to additional data and/ or information which may
and /or a recruiter , can be stored in the database 10H .       be of interest to the employer. This information may include
   In the embodiment of FIG . 8 , the apparatus 100 can be              the individual' s resume, supplemental resume, supplemental
programmed so as to trigger the central processing computer             information , references , letters of recommendation , links to
10 to perform a recruitment search for an employer and, in              the colleges , universities , and / or schools attended , links to
this manner, any programmed recruitment search activity 45 pre -authorized letters/ forms requesting transcripts from any
and/ or recruitment activity will commence upon the occur-              schools attended , links to the registrar's office of the indi
rence of the " searching event” .                                       vidual's schools , links to past employers , links to work
   The operation of the apparatus 100 commences at step                 samples, links to video presentations and/ or a video clip of
500 . At step 501, the searching event will occur thereby         the individual and /or a photograph of the individual , and / or
activating the central processing computer 10 . Thereafter, at 50 links to any other information which may be useful and / or
step 502 , the central processing computer 10 will query the            desirable in the recruiting process.
database 10H in order to perform a recruitment search for                  In another preferred embodiment, including in any and/ or
the employer. The central processing computer 10 will                   all of the embodiments described herein , the present inven
thereafter, at step 503, generate a list or report of available         tion can be utilized in order to allow employers and/or hiring
individuals whom may meet the employer ' s criteria , which 55 entities to bid for the services of individuals, independent
may be of interest to the employer , and /or which may be a             contractors , temporary workers , and / or freelancers . In a
possible match for the employer.                                        similar and/ or analogousmanner, an individual, independent
   At step 504, the list or report of individuals will be               contractor , temporary worker, and /or freelancer , may offer
transmitted to the employer and /or to the employer computer            and/or auction his, her, or its, services to employers and /or
30 associated with the employer. The list or report can be 60 hiring entities . Applicant hereby incorporates by reference
transmitted electronically , such as via e -mail , electronic           herein the subject matter of U . S . Provisional Patent Appli
message transmission , telephone call , telephone message ,             cation Ser. No . 60 / 120 ,883 which teaches an apparatus and
facsimile transmission , pager message , and/ or physicalmail           method for effectuating commerce in a network environ
delivery.                                                      ment. Applicant also hereby incorporates by reference
   At step 505 , the recruitment search process between the 65 herein the subjectmatter of U . S . patent application Ser . No.
employer and the individual will then proceed in the manner             09/498 , 143 which teaches an apparatus and method for
described in steps 310 through 333 of FIGS. 6A to 6E , the              effectuating commerce in a network environment .
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 35 of 40


                                                        US 10 ,096 , 000 B2
                                33                                                                        34
   In this manner, bidding and auctioning activities, related                central processing computer 10 . The schedules, and /or
to job search activities , recruitment activities , and / or recruit        scheduling data and/or information , can also be stored
ment-related activities, can be utilized in order to fill and/or             and /or provided at any of the respective individual comput
to obtain any job , employment position, project, and/or                    ers 20 and /or employer computers 30 described herein ,
assignment, described herein .                                         5 and/ or may be stored in any of the respective databases 20H
   When utilized to perform bidding and /or auctioning                      and /or 30H .
activities, the respective employer or individual can direct                   An employer may utilize the schedules and/ or scheduling
their respective bidding activity or activities and /or auction
ing activity or activities to any single , group of, and /or                data and /or information in order to reserve, engage , and /or
combination of any, party, parities, individual, individuals , 10 request
                                                                   access
                                                                            , the services of an individual. An employer can
                                                                            the central processing computer 10 and access data
employer, employers , and / or hiring entity or hiring entities.   and / or  information concerning the work schedules of a
 The bidding and /or auctioning activities can be directed to a certain individual     and/ or the work schedules of any number
party , parities , individual, individuals , employer, employers ,
and/ or hiring entity or hiring entities, which may be speci                of individuals . The individual or individuals may be iden
fied by the respective initiating party and /or which may be 15 tified via a recruitment search as described herein and /or
obtained via any of the various search routines, described                  may be an individual and/or individuals already known by
herein .                                                                    the employer and /or recommended to the employer. The
   Any and/or all respective bidding activities and/or auc                  employer may review the schedules and/or scheduling data
tioning activities can be effected via e -mail messages, elec               and / or information until it identifies an individual and /or
tronic message transmissions, pager messages , facsimile 20 individuals who is or are acceptable and available for the
messages, telephone calls or messages , physical mail deliv -               dates and /or times, as well as places, needed by the
ery , and / or via any other method , means and / or mode of                employer.
communication .                                                                Once the employer locates an individual and /or individu
  Applicant hereby incorporates by reference herein the als, the employer can reserve , engage, and/ or request, the
subject matter of U . S . Pat. No. 5 , 862, 223 which teaches a 25 services of the individual or individuals by transmitting an
method and apparatus for a cryptographically - assisted com -               appropriate message from the employer computer 30 to the
mercial network system designed to facilitate and support                   central processing computer 10 . The message can include
expert-based commerce ; the subject matter of U .S . Pat. No.               the amount which the employer is willing to pay for the
5 , 797 , 127 which teaches a method , apparatus, and program               individual' s services . Thereafter, the central processing
for pricing, selling, and exercising options to purchase 30                 computer 10 will transmit a message to the individual
airline tickets; and U .S . Pat. No. 5 ,794 , 207 which teaches a           computer (s ) 20 associated with the individual or individuals ,
method and apparatus for a cryptographically assisted com                   and /or otherwise notify the individual or individual.
mercial network system designed to facilitate buyer - driven                   The individual or individuals may receive the message in
conditional purchase offers.                                                real- time and /or otherwise. The individual or individuals
   Applicant also hereby incorporates by reference herein 35 may thereafter confirm the reservation , agree to the engage
the subject matter of U . S . Pat. No . 5 ,884, 272 which teaches           ment, and/ or reply to the request, respectively, via transmit
a method and system for establishing and maintaining                        ting a message from the individual computer 20 to the
user -controlled anonymous communications; U . S . Pat. No.                 central processing computer 10 . Thereafter, the central pro
5 ,884,270 which teaches a method and system for facilitat-                 cessing computer 10 will transmit a message to the employer
ing an employment search incorporating user - controlled 40 computer 30 of the employer, thereby notifying the
anonymous communications ; U . S . Pat. No. 5 ,832 ,497 which                employer of the confirmed reservation , the confirmed agree
teaches an electronic automated information exchange and                    ment to the engagement, and /or the reply, respectively .
management system ; U . S . Pat. No. 5,758, 324 which teaches               Thereafter , the employer and the individual or individuals
a resume storage and retrieval system ; U . S . Pat. No. 5 ,696 , can be put into contact with one another and /or contact one
702 which teaches a time and work tracker ; U .S . Pat. No. 45 another as they see fit.
5 ,416 ,694 which teaches a computer-based data integration                    In another embodiment, the central processing computer
and management process for workforce planning and occu -                     10 can be programmed to confirm a reservation , agree to an
pational readjustment; and U .S . Pat. No. 5 , 164, 897 which               engagement, and/ or issue a reply, respectively , for, or on
teaches an automated method for selecting personnel                         behalf , of an individual or individuals .
matched job criteria .                                                 50      In another preferred embodiment, the central processing
   In another preferred embodiment, including in any and/ or                computer 10 can be programmed to provide an employer
all of the embodiments described herein , the present inven -               with conditions under which the individual and /or individu
tion can be utilized for providing scheduling services for,                 als will agree to a reservation , an engagement, and/ or a
and/ or on behalf of, any of the individuals and/or employers               request. One of these conditions can include payment in
described herein . In this embodiment, the present invention 55 advance, a down payment, and /or an option payment, for the
can maintain work schedules , and /or scheduling data and /or   services of the individual or individuals . In this embodiment,
information , of and for individuals, independent contractors, the central processing computer 10 can administer and/or
temporary workers , and /or freelancers . The present inven -               maintain a financial account for , or on behalf of any of, the
tion can also maintain the work schedules, and/ or scheduling               individuals and/ or employers described herein . The financial
data and /or information , of and for employers and / or hiring 60 accounts may be bank accounts , electronic money accounts ,
entities, including dates and /or times when the employer                   credit accounts , debit account, and/ or any other accounts for
and/ or hiring entity will, or may , be in need of help or                  facilitating financial transactions. The central processing
assistance which can be provided by any of the individuals,                 computer 10 can make a payment and /or transfer, on behalf
independent contractors , temporary workers, and / or free -                of an employer, from the employer 's account, to an indi
lancers described herein .                                             65 vidual' s account or to accounts of individuals , thereby
   The above - described schedules, and /or scheduling data                 receiving payment for, or on behalf of, the individual or
and/ or information , can be stored in the database 10H of the              individuals, whichever the case may be.
             Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 36 of 40


                                                    US 10 ,096 , 000 B2
                              35                                                                      36
   As noted above, the employer may also secure and /or                 In another preferred embodiment, as well as in any and /or
reserve the services of an individual, by purchasing an              all of the embodiments described herein , the present inven
option from the individual, or person or entity representing         tion can generate electronic catalogs and /or electronic cou
the individual, for the respective individual's services , with pons for use by employers, to publicize and/or to advertise
the price of said option being determined by using conven - 5 jobs, employment positions, projects and/or assignments,
tional financial options pricing models and / or methods . which they wish to fill, and /or by individuals , employment
                                                                     agencies and /or their agents and / or representatives, to pub
Applicant hereby incorporates by reference herein the sub
ject matter of Options, Futures, and Other Derivatives,              licize and / or to advertise their services, and / or the services
Third Edition , by John C . Hull, Prentice Hall, 1997 .              of those who they represent, as well as their respective
   An individualmay utilize the schedules and /or scheduling 10 assume
                                                                availability and/or desire to perform and /or to fill and/or
data and /or information in order to offer services to an ment . a job , employment position , project and/or assign
employer. An individual can access the central processing          In this manner, an employer can generate and/ or distribute
computer 10 and access data and / or information concerning electronic      catalogs and /or electronic coupons, thereby pub
the work schedules or needs of an employer or any number 15 licizing and/ or advertising any jobs, positions, projects and /
of employers . The employer or employers may be identified      or assignments , and electronically distribute same to indi
via a job search as described herein and / or may be an              viduals and /or employment agencies who or which can be
employer and/or employers already known by the individual            identified by querying the database 10H and /or by utilizing
and / or recommended to the individual. The individual may any other appropriate search method and/ or criteria . Indi
review the schedules and/ or scheduling data and /or infor - 20 viduals , and /or their representative ( s ), and /or employment
mation , until it identifies an employer and /or employers may       agencies, may generate and/or distribute electronic catalogs
be in need of the individual' s services .                           and / or electronic coupons in order to publicize and /or to
   Once the individual locates an employer and/ or employ -          advertise the individual' s credentials , services, availability ,
ers , the individual can offer the individual's services to the      and / or desire , to fill or assume a job , position, project, and/ or
employer or employers by transmitting an appropriate mes- 25 assignment, to employers and / or hiring entities .
sage from the individual computer 20 to the central process             Applicant hereby incorporates by reference herein the
ing computer 10 . The message or offer can include the               subject matter and teachings of U . S . Provisional Patent
individual' s fee or the amount of charge for the services. Application Ser. No .60 / 137,689 which teaches an apparatus
Thereafter, the central processing computer 10 will transmit   and method for providing an electronic catalog and / or an
a message to the employer computer ( s ) 30 associated with 30 electronic coupon . Applicant also hereby incorporates by
the employer or employers, and /or otherwise notify the              reference herein the subject matter and teachings of U .S .
employer or employers .                                              patent application Ser . No. 09/579 ,358 which teaches an
   The employer or employers may receive the message in              apparatus and method for providing an electronic catalog
real- time and /or otherwise . The employer or employers may         and /or an electronic coupon .
thereafter accept or reject the offer via transmitting a mes - 35 Any and /or all of the electronic catalogs and /or electronic
sage from the employer computer 30 to the central process -      coupons described herein can be generated and/ or transmit
ing computer 10 . Thereafter, the central processing com - ted as e -mail messages and / or electronic message transmis
puter 10 will transmit a message to the individual computer         s ions and can include text information , resume information ,
20 of the individual, thereby notifying the individual of the video information and/or audio information .
acceptance or rejection of its offer. Thereafter , the individual 40 Any and / or all of the electronic catalogs and /or electronic
and the employer or employers can be put into contact with          coupons described herein can be generated automatically by
one another and/ or contact one another as they see fit.            the central processing computer 10 and /or by any individual
  In another embodiment, the central processing computer            computers 20 and/ or employer computers 30 . Any of the
10 can be programmed to accept or reject, an offer to provide central processing computer 10 , the individual computer (s )
services, for, or on behalf, of an employer or employers .        45 20 and / or the employer computer ( s ) 30 can be programmed
  In another preferred embodiment, the central processing            to generate and/ or to transmit any of the e -mails , electronic
computer 10 can be programmed to provide an individual              message transmissions, electronic catalogs and/ or electronic
with conditions under which the employer and / or employers          coupons described herein .
will accept an offer. One of these conditions can be that a             In another preferred embodiment, the apparatus and
bond or guarantee must be posted for guaranteeing that the 50 method of the present invention can be utilized for perform
services will be performed as agreed upon . In this embodi-          ing and /or for facilitating the provision of recruitment ser
ment, the central processing computer 10 can administer              vices for schools , colleges , universities , and / or any organi
and / or maintain a financial account for, or on behalf of any      z ations of any kind . In this embodiment, information in the
of, the individuals and/or employers described herein .              form of text messages, video messages, audio messages,
   The financial accounts may be bank accounts , electronic 55 video clips, audio clips, infomercials, electronic catalogs,
money accounts, credit accounts , debit account, and / or any        e -mail messages , etc ., for publicizing and/ or for promoting
other accounts for facilitating financial transactions. The          any of the herein - described schools, colleges, universities ,
central processing computer 10 can make a payment and /or            and / or any organizations of any kind , can be stored at the
transfer, on behalf of an individual, from the individual's          central processing computer 10 and can be provided to any
account, to an employer' s account or to accounts of employ - 60 individuals who or which utilizes the apparatus and method
ers , thereby receiving payment for, or on behalf of, the        of the present invention .
employer or employers, whichever the case may be.                       The apparatus and method of the present invention can
  The individual may also secure a job , position , project,         also provide and /or facilitate the provision of any of the
and/ or assignment, by purchasing an option for same from            herein - described recruiting and/ or recruitment services for
the employer , or a representative of the employer, with the 65 attracting individuals to , and /or recruiting individuals for,
price of said option being determined by using conventional any of the respective schools, colleges, universities, and/ or
financial options pricing models and /or methods.                    any organizations of any kind .
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 37 of 40


                                                       US 10 ,096 , 000 B2
                               37                                                                    38
   Any and/or all of the e-mails, electronic message trans-             the availability of goods and /or service providers, to any of
missions, electronic catalogs and / or electronic coupons               the respective parties described herein who may utilize the
described herein , can be generated , transmitted and /or dis-          present invention .
tributed , in response to a posting of a new job , a new               In another preferred embodiment, as well as in any and /or
employment position, a new project, and / or a new assign - 5 all of the embodiments described herein , the present inven
ment, a listing and/or a posting of an individual(s ), changes tion can provide an individual, employer and /or hiring
to the employment status, resume, skills , educational status ,     entity , with data and /or information concerning attrition
etc ., of an individual(s ), the occurrence of an event concern rates
                                                                    as
                                                                           at individual employers and/or hiring entities, as well
                                                                       salary  information , including salary surveys for particular
ing the economy, the work needs of individuals , the needs of of 10 jobs ,  professions, etc ., including salary, benefits , and /or
employers and /or hiring entities, and /or at specific times, at other compensation       , data and /or information for various
specified time intervals, and /or upon the occurrence of any experience levels, skill
event and /or occurrence which can be the basis for initiating tional credentials , and/ orlevels     , skills and abilities, educa
                                                                                                   other data and / or information
a job search and /or a recruitment search .                         which may be utilized by the individuals , employers and /or
  In another preferred embodiment, as well as in any of the 15 emplover entities , and /or recruiters, described herein .
embodiments described herein , intelligent agents, software      The above -described data and /or information can be pro
agents , mobile agents , and/or related technologies , can be           vided by job or profession type , by market sector,by type of
utilized in conjunction with the present invention . The                employer, and/ or by location and /or geographic region . For
respective intelligent agent(s ), software agent(s ), mobile            example, an individual may utilize the data and /or informa
agent(s), (hereinafter referred to collectively as “ intelligent 20 tion provided by the present invention in order to determine
agent” or “ intelligent agents ” ) can be programmed and/ or            what compensation the market will bear for his or her
designed to act on behalf of a respective individual,                   credentials and/or skill levels. An employer can also utilize
employer and /or hiring entity, so as to perform any of the job         this information in order to be competitive in its recruitment
searches , recruitment searches, and /or any of the other               efforts and /or for otherwise attracting talented individuals .
activities and/ or functions described herein . The intelligent 25 The present invention can also provide an individual, an
agent can act on behalf of the individual, employer and /or       employer and /or hiring entity , and / or a recruiter, with data
hiring entity , in various related interactions, negotiations,          and /or information regarding the latest developments and/ or
and / or other activities which are described as being per              current developments in the employment and /or recruiting
formed herein and /or which may be incidental and /or related    fields, including, but not limited to , growth areas , demand
thereto .                                                     30 information for certain jobs and / or professions, etc . For
   An individual can utilize an intelligent agent( s ) in order to      example , an individual can utilize this information in order
find , identify, and / or locate a job , position , project and /or     to determine whether retraining is needed in order to attain
assignment. In a similar and /or an analogous manner, the               a certain position and / or to ascertain the latest growth areas
employer and/or hiring entity can utilize an intelligent                for certain jobs, careers and / or professions. An employer can
agent( s ) in order to find and/ or locate individuals to fill a job , 35 utilize this information in order to determine the state of the
position , project and/or assignment.                        job market and utilize the information as it sees fit .
   Applicant hereby incorporates by reference herein the        The present invention can also be utilized in order to
subject matter of the Agent Sourcebook, A Complete Guide provide notification to any of the individuals, employers
to Desktop , Internet and Intranet Agents, by Alper Caglayan and /or hiring entities, described herein , that information is
and Colin Harrison , Wiley Computer Publishing , 1997 . 40 being , and /or has been , requested about them . The present
Applicant also incorporates by reference herein the subject invention can also provide the identity of the requesting
matter of Cool Intelligent Agents For The Net, by Leslie L .            party to the respective individual, employer and /or hiring
Lesnick with Ralph E . Moore , IDG Books Worldwide , Inc .              entity . For example , an individual can be notified that
1997 .                                                                  company A has requested information about him or her.
   In any and/or all of the embodiments described herein , the 45 Similarly , an employer can be notified that an individual
present invention can provide links and /or hyperlinks , on -           and / or a certain individual has requested information about
line, on -screen , in e -mail messages and/or in electronic             it . The present invention may also maintain any and /or all
message transmissions, and / or otherwise, to any and/ or all information requests as confidential, if so requested .
products and / or services related to job searching and/ or       In this embodiment, any and /or all of the data and /or
recruiting. For example , the present invention can provide 50 information described herein , may be provided , requested ,
links to information regarding the location of an employer,    and /or accessed , by any of the respective parties. Any such
links to a travel agent, links to transportation companies ,            notification embodiments can also provide for the blockage
rental car companies , hotels and other lodging establish -             of any such notification by a requesting party . Also , any
ments, as well as links to resume services, employment                  and /or all information utilized and/or provided in any such
agencies , recruiters , temporary agencies, etc .                  55   notification embodiments can also be provided as group
   The present invention can also provide links to attorneys ,          information , generic information , and /or as information rep
banks, financial institutions, insurance companies , bonding            resentative of a group , or a trend .
companies, etc ., and /or other individuals and /or entities , the        In any and /or all of the embodiments described herein , the
services of whom or which may be needed and/ or may be                  present invention can also provide data and/ or information ,
recommended when hiring an individual, an independent 60 which may be transmitted and/ or provided to any of the
contractor, a temporary worker, and /or a freelancer, and/ or           respective individuals, employers and /or hiring entities , to
when accepting and /or assuming responsibility, respectively,           any number of, or groups of, third party or other individuals,
for a job , a position , a project and /or an assignment .        employers , and/or hiring entities .
   The present invention can also provide for the automatic          The present invention can be utilized by any individual,
notification of job openings , position openings , projects , 65 employer and/ or hiring entity . The present invention can also
and /or assignments, the availability of individuals , job appli- be utilized by a recruiter, a recruiting entity, a headhunter, an
cants, independent contractors, and /or freelancers, and /or            agent, an employment agency , etc., in representing an indi
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 38 of 40


                                                       US 10 ,096 , 000 B2
                                39                                                                       40
vidual, an independent contractor, and /or a freelancer. For              confidentiality and/or can exercise control over the nature
example, a recruiter can utilize the present invention in order and amount of data and /or information which can be
to assist others in finding jobs , positions , projects and/ or released about themselves.
assignments , and / or to assist employers and /or hiring enti          The apparatus and/or method of the present invention can
ties to find individuals to fill jobs, positions, projects and /or 5 be utilized as an electronic and /or network -based job search
assignments .                                                        ing and /or recruitment searching apparatus and/ or clearing
   The present invention can also be utilized in order to house               . Applicant hereby incorporates by reference herein the
prevent certain individuals and /or entities, employers and/or No . 60/matter
                                                                        subject
                                                                                 132 , 301
                                                                                          of U . S . Provisional Patent Application Ser.
                                                                                           which teaches an apparatus and method for
hiring entities, from accessing the data and/or information 10 monitoring an advertisement                 and / or an advertisement loca
about any other individual, entity, employer, and /or hiring tion .
entity. For example, an individual can prevent access, to his
or her data and /or information , by a present employer, a past anyIninteractions
                                                                             any and /or all of the embodiments described herein ,
                                                                                          , negotiations , and /or deals reached , between
employer , and /or any other individual, entity , employer              any of the parties , can be monitored and /or be recorded by
and /or hiring entity identified by the individual, specifically
                                                           cally,, 1515 the
                                                                        the central processing computer 10 and be stored in the
generically , and/ or generally . In this manner, an individual database 10H . In this regard , any interviews, interactions,
can prevent a present employer and /or any other individual, communications, actions and responses thereto , offers ,
entity, employer and /or hiring entity, from learning about his counter-offers , acceptances and/or rejections, can be
or her job search and /or availability. Similarly , an employer recorded and/ or be stored and utilized in any manner con
and /or hiring entity can prevent certain individuals , entities , 20 sistent with the operation and/or use of the present invention
employers , and /or hiring entities, from learning of its as described herein .
recruitment efforts and /or human resource and /or employ-                 The present invention , in any and/or all of the herein
ment needs                                                     described embodiments , can utilize electronic commerce
   Access restrictions to any data and /or information can be technologies and security methods, techniques and technolo
effected by utilizing any data and /or information security 25 gies, as described and as set forth in Electronic Commerce
and / or access prevention methods, technologies and /or tech             Technical, Business, and Legal Issues, Nabil R . Adam , et al.
niques, known by those skilled in the pertinent arts .                    Prentice Hall, 1999 and Web Security & Commerce , Simson
   In any and /or all of the herein -described embodiments ,              Garfinkel with Gene Spafford , O 'Reilly 1997 , the subject
the operation of the present invention may be triggered by                matter of which are hereby incorporated by reference herein .
any type of pre-specified event and /or occurrence which 30                  The communications networks and /or systems on , or
                                                                          over, which the present invention may be utilized , can
may include a new individual listing , a new employer and /or             include any one or combination of telecommunication net
hiring entity listing, a departure of an individual from the              works or systems, satellite communication networks or
employ of another, the completion of a job , project and/or               systems, radio communication networks or systems, digital
assignment, changes in an economic factor tors(s )),, changes
                                                      changesma in a
market factor(s ), an increase in an unemployment         rate , the 35   communication networks or systems, digital satellite com
                                                                          munication networks or systems, personal communications
unemployment of an individual, a detected need for jobs of                services networks or systems, cable television networks or
a certain skill , and/ or any other event, situation , and/ or            systems, broadband communication networks or systems,
occurrence which may be pertinent and/ or related to job                  low earth orbiting satellite (LEOs) networks or systems, as
searching efforts and/or recruitment efforts .               40 well as in , or on any internets and/ or intranets , the Internet ,
   The apparatus of the present invention , in any and/or all the World Wide Web , and any other suitable communication
of the embodiments described herein , can also be pro -                   network or system .
grammed to be self- activating and / or activated automati                  Any and /or all of the data and /or information described
cally .                                                                   herein can be compiled and processed using statistical
   The apparatus of the present invention can also be pro - 45 calculations in order to update the stored data and/ or infor
grammed in order to automatically generate and/ or transmit mation with such data and / or information being made avail
any of the e -mails , electronic message transmissions , elec - able to the respective individuals, employers and/ or hiring
tronic notification transmissions, and / or any of the commu -            entities , who or which utilize the present invention .
nications, which are described herein , between any of the                  Any and/ or all of the data and /or information described
parties which utilize the present invention .                    50 herein , which is stored in the database 10H , or in the
    In another preferred embodiment, as well as in any and/ or collection of databases, can be linked via relational database
all of the embodiments described herein , the present inven - techniques and /or via any appropriate database management
tion can be utilized in order to monitor, record , and / or keep    techniques . The data and / or information , in the preferred
track of, any offers and /or rejections of offers, involving any embodiments , can be updated via inputs from the respective
jobs, employment positions, projects and / or assignments , 55 individuals , employers and /or hiring entities, and / or admin
which occur in conjunction with and /or via use of the present            istrator or operator of the apparatus 100 and / or the central
invention . The information which is obtained can thereafter              processing computer 10 . The above -described updates can
be provided to individuals, employers, and/or recruiters, for             also be provided from other information sources via the
utilization in any appropriate and / or suitable manner.        communication network .
   In any and /or all of the embodiments described herein , 60 The data and /or information stored in the database 10H ,
any individual and /or employer data and/or information can or in the collection of databases, and/or any other databases
be stored with various and/ or varying levels of specificity    utilized in conjunction with the present invention , can be
and /or confidentiality. In this manner, any of the data and/or updated by each of the respective individuals , employers
information described herein , can be filtered , can be released          and /or hiring entities , and / or administrator or operator of the
at varying times , depending upon the interest and / or comfort 65 apparatus 100 or the central processing computer 10 , in
levels of the parties, and/ or can be maintained as confiden -            real-time, and /or via dynamically linked database manage
tial. In this manner, the respective parties can maintain                 ment techniques.
              Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 39 of 40


                                                      US 10 ,096 , 000 B2
                              41                                                                      42
   The data and /or information which is stored in the data              modifications, variations and /or alternate embodiments ,
base 10H and /or which may be otherwise utilized with ,                  with the scope of the present invention being limited only by
and / or in conjunction with , the apparatus and method of the           the claims which follow .
present invention , can be linked via any suitable data linking            What is claimed is :
techniques such as, for example , dynamically linked lists 5               1 . An apparatus, comprising :
(DLLs ), linked lists , and object links embedded (OLE ' s ).              a memory device , wherein the memory device stores
Any suitable database management technique (s) may also be                   work schedule information or scheduling information
utilized in conjunction with the present invention .                          for an employer or a hiring entity , or for an individual,
   The present invention can be utilized in conjunction with                  an independent contractor, a temporary worker, or a
job searches , recruitment searches, and / or related activities, 10          freelancer ;
for any kind of job , service , vocation , profession , employ             a receiver, wherein the receiver receives a first request,
ment position , independent contractor project, project, free                wherein the first request contains information regarding
lance assignment, assignment, and / or any other kind or                      a request to obtain work schedule information or sched
variety of work or services, permanent and/ or temporary ,                    uling information for the employer, the hiring entity ,
and / or regardless of duration and /or type .                      15        the individual, the independent contractor, the tempo
   The present invention provides an apparatus and a method                  rary worker, or the freelancer, wherein the first request
for providing automated job searching services, recruitment                   is transmitted from a first communication device asso
services, and / or employment agent and /or agency services ,                 ciated with an employer or hiring entity or associated
in a network environment, while reducing the time, expense                    with an individual, an independent contractor , a tem
and effort needed in performing these services .            20                porary worker, or a freelancer;
  The present invention can also be utilized in conjunction                 a processing device , wherein the processing device is
with electronic catalogs and/ or electronic coupons in order                  specially programmed for processing information con
to provide electronic catalogs and /or electronic coupons                     tained in the first request, wherein the processing
containing information regarding any of the job search                        device generates a first message containing the work
applicants , prospective employees , independent contractors, 25              schedule information or the scheduling information for
employers, assignments, available jobs or positions , contract                the employer, the hiring entity, the individual, the
positions, contracting assignments , employment agency ser                    independent contractor , the temporary worker, or the
vices, and/or other individuals and/or entities described                     freelancer , and
herein , so as to advertise the availability or existence of the            a transmitter, wherein the transmitter transmits the first
respective individuals and /or entities. Applicant hereby 30                  message to the first communication device or to a
incorporates by reference herein the subject matter and                       second communication device ,
teachings of U . S . Provisional Patent Application Ser. No.               wherein the apparatus processes information contained in
60 /137,689 entitled “ APPARATUS AND METHOD FOR                               a second request, wherein the second request contains
PROVIDING AN ELECTRONIC CATALOG AND /OR AN                                    information for offering services of the individual, the
ELECTRONIC COUPON ” . Applicant hereby incorporates 35                        independent contractor, the temporary worker, or the
by reference herein the subject matter and teachings of U . S .               freelancer, to the employer or hiring entity , or contains
patent application Ser. No . 09/ 579 , 358 entitled “ APPARA                  information for the employer or hiring entity reserving
TUS AND METHOD FOR PROVIDING AN ELEC                                         or requesting the services of the individual, the inde
TRONIC CATALOG AND /OR AN ELECTRONIC COU                                     pendent contractor, the temporary worker, or the free
PON ” .                                                             40        lancer, wherein the information contained in the second
   The present invention can be utilized in conjunction with                  request is based on the work schedule information or
any job , assignment, position , employment position , service ,              the scheduling information for the employer, the hiring
contracting assignment, and/ or any independent contracting                   entity , the individual, the independent contractor, the
position and/or freelance position , which can be the subject                 temporary worker, or the freelancer , contained in the
of commerce.                                                        45        first message.
   The present invention can be utilized , in any and /or all of            2 . The apparatus of claim 1, wherein the memory device
the embodiments described herein , in conjunction with the               stores work schedule information or scheduling information
buying, selling , bartering and / or trading, of services between        for a plurality of employers , hiring entities, individuals ,
the various parties, individuals, employers , and/ or hiring independent contractors, temporary workers, or freelancers.
entities described herein .                                 503 . The apparatus of claim 1, wherein the processing
   The present invention can be utilized in order to reduce              device processes information regarding a search to identify
recruiting efforts , costs and fees, such as headhunter fees ,           the individual, the independent contractor, the temporary
agency fees, broker fees , and / or representative fees , and can worker, or the freelancer .
eliminate the inefficiencies which may result from dealing           4 . The apparatus of claim 1, wherein the processing
with intermediaries in job search efforts and/ or recruitment 55 device processes information regarding a search to identify
efforts.                                                          the employer or the hiring entity.
   The present invention also provides an apparatus and a           5 . The apparatus of claim 1 , wherein the second request
method for providing enhanced confidentiality during job                 contains information regarding an amount the employer or
search activities, assignment search activities, recruitment             hiring entity is willing to pay the individual, the independent
activities, and / or related activities, interactions, negotiations 60 contractor, the temporary worker, or the freelancer.
and / or other dealings , between the respective parties                    6 . The apparatus of claim 1 , wherein the second request
involved .                                                               contains information regarding an amount for which the
   While the present invention has been described and                    individual, the independent contractor, the temporary
illustrated in various preferred and alternate embodiments,              worker, or the freelancer is willing to work for the employer
such descriptions are merely illustrative of the present 65 or the hiring entity .
invention and are not to be construed to be limitations                     7 . The apparatus of claim 1 , wherein the apparatus is
thereof. In this regard , the present invention encompasses all          utilized on or over the Internet or the World Wide Web .
            Case 6:20-cv-00651 Document 1-5 Filed 07/17/20 Page 40 of 40


                                                   US 10 ,096 ,000 B2
                           43                                                                  44
  8 . The apparatus of claim 1 , wherein the apparatus is               information for the employer or hiring entity reserving
utilized with a wireless communication network .                        or requesting the services of the individual, the inde
   9. The apparatus of claim 1, wherein the apparatus pro               pendent contractor, the temporary worker, or the free
cesses information regarding an auction for services of the             lancer, wherein the information contained in the second
individual , the independent contractor , the temporary 5               request is based on the work schedule information or
worker, or the freelancer.                                              the scheduling information for the employer, the hiring
  10 . The apparatus of claim 1 , wherein the apparatus                  entity, the individual, the independent contractor, the
processes information regarding an auction for a job , a                 temporary worker, or the freelancer, contained in the
project, or a work assignment.                                           first message.
  11 . An apparatus, comprising :                               10    12 . The apparatus of claim 11, wherein the memory
  a memory device, wherein the memory device stores device                    stores work schedule information or scheduling
                                                                    information    for a plurality of employers, hiring entities ,
     work schedule information or scheduling information individuals, independent               contractors, temporary workers , or
     for an employer or a hiring entity , or for an individual,
     an independent contractor, a temporary worker, or a            freelancers  .
     freelancer;                                                        13 . The apparatus of claim 11 , wherein the processing
                                                                    device
  a receiver, wherein the receiver receives a first request, the individual  processes information regarding a search to identify
     wherein the first request contains information regarding worker, or the, freelancer
                                                                                      the independent contractor, the temporary
                                                                                                .
     a request to obtain work schedule information or sched             14 . The apparatus of claim 11 , wherein the processing
     uling information for the employer, the hiring entity,
      the individual, the independent contractor, the tempo -? 2020 device
                                                                    the
                                                                             processes information regarding a search to identify
                                                                         employer   or the hiring entity .
      rary worker, or the freelancer, wherein the first request        15 . The apparatus of claim 11 , wherein the second request
    is transmitted to the receiver on or over the Internet or contains         information regarding an amount the employer or
    the World Wide Web from a first communication device
    associated with an employer or hiring entity or asso hiring entity is willing to pay the individual, the independent
                                                contractor, aa 2525 Co
    ciated with an individual , an independent contractor           contractor, the temporary worker, or the freelancer.
    temporary worker, or a freelancer;                                 16 . The apparatus of claim 11 , wherein the second request
  a processing device , wherein the processing device is individualinformation
                                                                    contains                regarding an amount for which the
                                                                                , the independent contractor, the temporary
    specially programmed for processing information con
    tained in the first request , wherein the processing worker , or the freelancer is willing to work for the employer
    device generates a first message containing the work 3030 or° 17the. hiring    entity .
                                                                             The apparatus of claim 11 , wherein the apparatus is
    schedule information or the scheduling information for
    the employer, the hiring entity , the individual, the utilized on or over the Internet or the World Wide Web .
    independent contractor, the temporary worker, or the         18 . The apparatus of claim 11 , wherein the apparatus is
     freelancer ; and                                         utilized with a wireless communication network .
  a transmitter wherein the transmitter transmits the first 35 19 . The apparatus of claim 11 , wherein the apparatus
    message to the first communication device or to a the     processes information regarding an auction for services of
     second communication device ,                                 individual, the independent contractor, the temporary
  wherein the apparatus processes information contained in         worker, or the freelancer.
     a second request, wherein the second request contains          20 . The apparatus of claim 11 , wherein the apparatus
     information for offering services of the individual, the 40 processes information regarding an auction for a job , a
    independent contractor, the temporary worker, or the           project, or a work assignment.
                                                                   pro
    freelancer, to the employer or hiring entity, or contains                             *   *   *   *   *
